Exhibit 10.1

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of the Effective Date between SILICON VALLEY BANK, a California corporation
with a loan production office located at One Newton Executive Park, Suite 200,
2221 Washington Street, Newton, Massachusetts  02462 (“Bank”), and NETWORK
ENGINES, INC., a Delaware corporation with offices at 25 Dan Road, Canton,
Massachusetts 02021 (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  This Agreement amends and restates in
its entirety that certain Loan and Security Agreement, dated as of October 11,
2007, by and between Borrower, Alliance Systems Inc. (“Alliance”), and Bank, as
amended by that certain First Loan Modification Agreement dated as of August 1,
2008, between Borrower, Alliance, and Bank.  The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 


2.1                               PROMISE TO PAY.  BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
CREDIT EXTENSIONS AND ACCRUED AND UNPAID INTEREST THEREON AS AND WHEN DUE IN
ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1                     REVOLVING ADVANCES.


 

(A)                                  AVAILABILITY.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND TO DEDUCTION OF RESERVES, BANK SHALL MAKE
ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT.  AMOUNTS BORROWED UNDER THE
REVOLVING LINE MAY BE REPAID, AND PRIOR TO THE REVOLVING LINE MATURITY DATE,
REBORROWED, SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS PRECEDENT HEREIN.

 

(B)                                 TERMINATION; REPAYMENT.  THE REVOLVING LINE
TERMINATES ON THE REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL
ADVANCES, THE UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE
REVOLVING LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2                     LETTERS OF CREDIT SUBLIMIT.


 

As part of the Revolving Line and subject to deduction of Reserves, Bank shall
issue or have issued Letters of Credit denominated in Dollars or a Foreign
Currency for Borrower’s account.  The aggregate Dollar Equivalent amount
utilized for the issuance of Letters of Credit shall at all times reduce the
amount otherwise available for Advances under the Revolving Line.  The aggregate
Dollar Equivalent of the face amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve) may
not exceed the lesser of (A) Ten Million Dollars ($10,000,000.00), minus (i) the
sum of all amounts used for Cash Management Services, and minus (ii) the FX
Reduction Amount, or (B) the lesser of the Revolving Line or the Borrowing Base,
minus (i) the sum of all outstanding principal amounts of any Advances
(including any amounts used for Cash Management Services), and minus (ii) the FX
Reduction Amount.

 

(A)                                  IF, ON THE REVOLVING LINE MATURITY DATE (OR
THE EFFECTIVE DATE OF ANY TERMINATION OF THIS AGREEMENT), THERE ARE ANY
OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH DATE BORROWER SHALL PROVIDE TO BANK
CASH COLLATERAL IN AN AMOUNT EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE
DOLLAR EQUIVALENT OF THE FACE AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL
INTEREST, FEES, AND COSTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH (AS
ESTIMATED BY BANK IN ITS GOOD FAITH BUSINESS JUDGMENT), TO SECURE ALL OF THE
OBLIGATIONS RELATING TO SUCH LETTERS OF CREDIT.  ALL LETTERS OF CREDIT SHALL BE
IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS SOLE DISCRETION AND SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S STANDARD APPLICATION AND LETTER OF
CREDIT AGREEMENT (THE “LETTER OF CREDIT APPLICATION”).  BORROWER AGREES TO
EXECUTE ANY FURTHER DOCUMENTATION IN CONNECTION WITH THE LETTERS OF CREDIT AS
BANK MAY REASONABLY REQUEST.  BORROWER FURTHER AGREES TO BE BOUND BY THE
REGULATIONS AND INTERPRETATIONS OF THE ISSUER OF ANY LETTERS OF CREDIT
GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR BY BANK’S
INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S ACCOUNT,
AND BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING
BORROWER’S

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY MODIFICATIONS,
AMENDMENTS, OR SUPPLEMENTS THERETO, EXCEPT FOR BANK’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

(B)                                 THE OBLIGATION OF BORROWER TO IMMEDIATELY
REIMBURSE BANK FOR DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE,
UNCONDITIONAL, AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF
CREDIT APPLICATION.

 

(C)                                  BORROWER MAY REQUEST THAT BANK ISSUE A
LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE
UNDER ANY SUCH LETTER OF CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO
BORROWER OF THE DOLLAR EQUIVALENT OF THE AMOUNT THEREOF (PLUS REASONABLE FEES
AND CHARGES IN CONNECTION THEREWITH SUCH AS WIRE, CABLE, SWIFT OR SIMILAR
CHARGES).

 

(D)                                 TO GUARD AGAINST FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, UPON THE ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN
CURRENCY, BANK SHALL CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE
REVOLVING LINE IN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF
SUCH LETTER OF CREDIT.  THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE
ADJUSTED BY BANK FROM TIME TO TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE
RATE.  THE AVAILABILITY OF FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY
THE AMOUNT OF SUCH LETTER OF CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT
REMAINS OUTSTANDING.

 


2.1.3                     FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE REVOLVING
LINE AND SUBJECT TO THE DEDUCTION OF RESERVES, BORROWER MAY ENTER INTO FOREIGN
EXCHANGE CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS TO PURCHASE FROM OR
SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A “FX FORWARD
CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD CONTRACTS
SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER THE
CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT.  THE AGGREGATE AMOUNT OF FX FORWARD CONTRACTS
AT ANY ONE TIME MAY NOT EXCEED TEN (10) TIMES THE LESSER OF (A) TEN MILLION
DOLLARS ($10,000,000.00), MINUS (I) THE SUM OF ALL AMOUNTS USED FOR CASH
MANAGEMENT SERVICES, AND MINUS (II) THE DOLLAR EQUIVALENT OF THE FACE AMOUNT OF
ANY OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF
CREDIT AND ANY LETTER OF CREDIT RESERVE), OR (B) THE LESSER OF THE REVOLVING
LINE OR THE BORROWING BASE, MINUS (I) THE SUM OF ALL OUTSTANDING PRINCIPAL
AMOUNTS OF ANY ADVANCES (INCLUDING ANY AMOUNTS USED FOR CASH MANAGEMENT
SERVICES), AND MINUS (II) THE DOLLAR EQUIVALENT OF THE FACE AMOUNT OF ANY
OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF
CREDIT AND ANY LETTER OF CREDIT RESERVE).  THE AMOUNT OTHERWISE AVAILABLE FOR
CREDIT EXTENSIONS UNDER THE REVOLVING LINE SHALL BE REDUCED BY AN AMOUNT EQUAL
TO TEN PERCENT (10%) OF EACH OUTSTANDING FX FORWARD CONTRACT (THE “FX REDUCTION
AMOUNT”).  ANY AMOUNTS NEEDED TO FULLY REIMBURSE BANK FOR ANY AMOUNTS NOT PAID
BY BORROWER IN CONNECTION WITH FX FORWARD CONTRACTS WILL BE TREATED AS ADVANCES
UNDER THE REVOLVING LINE AND WILL ACCRUE INTEREST AT THE INTEREST RATE
APPLICABLE TO ADVANCES.


 


2.1.4                     CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE
THE REVOLVING LINE FOR BANK’S CASH MANAGEMENT SERVICES, WHICH MAY INCLUDE
MERCHANT SERVICES, DIRECT DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK
CASHING SERVICES IDENTIFIED IN BANK’S VARIOUS CASH MANAGEMENT SERVICES
AGREEMENTS (COLLECTIVELY, THE “CASH MANAGEMENT SERVICES”), IN AN AGGREGATE
AMOUNT NOT TO EXCEED THE LESSER OF (A) TEN MILLION DOLLARS ($10,000,000.00),
MINUS (I) THE DOLLAR EQUIVALENT OF THE FACE AMOUNT OF ANY OUTSTANDING LETTERS OF
CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF
CREDIT RESERVE), AND MINUS (II) THE FX REDUCTION AMOUNT, OR (B) THE LESSER OF
THE REVOLVING LINE OR THE BORROWING BASE, MINUS (I) THE SUM OF ALL OUTSTANDING
PRINCIPAL AMOUNTS OF ANY ADVANCES, MINUS (II) THE DOLLAR EQUIVALENT OF THE FACE
AMOUNT OF ANY OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED
LETTERS OF CREDIT AND ANY LETTER OF CREDIT RESERVE), AND MINUS (III) THE FX
REDUCTION AMOUNT.  ANY AMOUNTS BANK PAYS ON BEHALF OF BORROWER FOR ANY CASH
MANAGEMENT SERVICES WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND
WILL ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.2                               OVERADVANCES.  IF, AT ANY TIME, THE SUM OF
(A) THE OUTSTANDING PRINCIPAL AMOUNT OF ANY ADVANCES (INCLUDING ANY AMOUNTS USED
FOR CASH MANAGEMENT SERVICES); PLUS (B) THE FACE AMOUNT OF ANY OUTSTANDING
LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY
LETTER OF CREDIT RESERVE); PLUS (C) THE FX REDUCTION AMOUNT EXCEEDS THE LESSER
OF EITHER THE REVOLVING LINE OR THE BORROWING BASE (SUCH EXCESS AMOUNT BEING AN
“OVERADVANCE”), BORROWER SHALL IMMEDIATELY PAY TO BANK IN CASH SUCH
OVERADVANCE.  WITHOUT LIMITING BORROWER’S OBLIGATION TO REPAY BANK ANY AMOUNT OF
THE OVERADVANCE, BORROWER AGREES TO PAY BANK INTEREST ON THE OUTSTANDING AMOUNT
OF ANY OVERADVANCE, ON DEMAND, AT THE DEFAULT RATE.

 

2

--------------------------------------------------------------------------------


 


2.3                               PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.


 

(A)                                  INTEREST RATE.  SUBJECT TO SECTION 2.3(B),
THE PRINCIPAL AMOUNT OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST
AT A FLOATING PER ANNUM RATE EQUAL TO ONE HALF OF ONE PERCENT (0.50%) ABOVE THE
PRIME RATE, WHICH INTEREST SHALL BE PAYABLE MONTHLY, IN ARREARS, IN ACCORDANCE
WITH SECTION 2.3(F) BELOW.

 

(B)                                 DEFAULT RATE.  IMMEDIATELY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL
BEAR INTEREST AT A RATE PER ANNUM WHICH IS FOUR PERCENTAGE POINTS (4.0%) ABOVE
THE RATE THAT IS OTHERWISE APPLICABLE THERETO (THE “DEFAULT RATE”) UNLESS BANK
OTHERWISE ELECTS FROM TIME TO TIME IN ITS SOLE DISCRETION TO IMPOSE A SMALLER
INCREASE.  FEES AND EXPENSES WHICH ARE REQUIRED TO BE PAID BY BORROWER PURSUANT
TO THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, BANK EXPENSES) BUT ARE NOT
PAID WHEN DUE SHALL BEAR INTEREST UNTIL PAID AT A RATE EQUAL TO THE HIGHEST RATE
APPLICABLE TO THE OBLIGATIONS.  PAYMENT OR ACCEPTANCE OF THE INCREASED INTEREST
RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT A PERMITTED ALTERNATIVE TO TIMELY
PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR OTHERWISE
PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF BANK.

 

(C)                                  ADJUSTMENT TO INTEREST RATE.  CHANGES TO
THE INTEREST RATE OF ANY CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE
SHALL BE EFFECTIVE ON THE EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO
THE EXTENT OF ANY SUCH CHANGE.

 

(D)                                 COMPUTATION; 360-DAY YEAR.  IN COMPUTING
INTEREST, THE DATE OF THE MAKING OF ANY CREDIT EXTENSION SHALL BE INCLUDED AND
THE DATE OF PAYMENT SHALL BE EXCLUDED; PROVIDED, HOWEVER, THAT IF ANY CREDIT
EXTENSION IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, SUCH DAY SHALL BE
INCLUDED IN COMPUTING INTEREST ON SUCH CREDIT EXTENSION.  INTEREST SHALL BE
COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

 

(E)                                  DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF
BORROWER’S DEPOSIT ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR
PRINCIPAL AND INTEREST PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN
DUE.  THESE DEBITS SHALL NOT CONSTITUTE A SET-OFF.

 

(F)                                    INTEREST PAYMENT DATE.  UNLESS OTHERWISE
PROVIDED, INTEREST IS PAYABLE MONTHLY ON THE LAST CALENDAR DAY OF EACH MONTH.

 

(G)                                 PAYMENT; INTEREST COMPUTATION; FLOAT
CHARGE.  IN COMPUTING INTEREST ON THE OBLIGATIONS, ALL PAYMENTS RECEIVED AFTER
12:00 P.M. EASTERN TIME ON ANY DAY SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS
DAY.  IN ADDITION, BANK SHALL BE ENTITLED TO CHARGE BORROWER A “FLOAT” CHARGE IN
AN AMOUNT EQUAL TO THREE (3) BUSINESS DAYS INTEREST, AT THE INTEREST RATE
APPLICABLE TO THE ADVANCES, ON ALL PAYMENTS RECEIVED BY BANK. SAID FLOAT CHARGE
IS NOT INCLUDED IN INTEREST FOR PURPOSES OF COMPUTING MINIMUM MONTHLY INTEREST
(IF ANY) UNDER THIS AGREEMENT.  THE FLOAT CHARGE FOR EACH MONTH SHALL BE PAYABLE
ON THE LAST DAY OF THE MONTH.  BANK SHALL NOT, HOWEVER, BE REQUIRED TO CREDIT
BORROWER’S ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY
TO BANK IN ITS GOOD FAITH BUSINESS JUDGMENT, AND BANK MAY CHARGE BORROWER’S
DESIGNATED DEPOSIT ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS
RETURNED TO BANK UNPAID.

 


2.4                               FEES.  BORROWER SHALL PAY TO BANK:


 

(A)                                  COMMITMENT FEE.  A FULLY EARNED, NON
REFUNDABLE COMMITMENT FEE EQUAL TO $22,726.03, ON THE EFFECTIVE DATE;

 

(B)                                 ANNIVERSARY FEE.  A FULLY-EARNED,
NON-REFUNDABLE ANNIVERSARY FEE EQUAL TO THIRTY THOUSAND DOLLARS ($30,000.00)
SHALL BE EARNED AS OF THE EFFECTIVE DATE, AND SHALL BE DUE AND PAYABLE ON THE
EARLIER OF (I) THE DATE THAT IS ONE (1) YEAR FROM THE EFFECTIVE DATE, (II) THE
OCCURRENCE OF AN EVENT OF DEFAULT, OR (III) THE EARLY TERMINATION OF THIS
AGREEMENT;

 

(C)                                  TERMINATION FEE.  PURSUANT TO AND SUBJECT
TO THE TERMS OF SECTION 12.1, A TERMINATION FEE;

 

(D)                                 LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES
AND EXPENSES FOR THE ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, UPON THE ISSUANCE
OF SUCH LETTER OF CREDIT, EACH ANNIVERSARY OF THE ISSUANCE DURING THE TERM OF
SUCH LETTER OF CREDIT, AND UPON THE RENEWAL OF SUCH LETTER OF CREDIT BY BANK;

 

(E)                                  UNUSED REVOLVING LINE FACILITY FEE.  A FEE
(THE “UNUSED REVOLVING LINE FACILITY FEE”), PAYABLE MONTHLY, IN ARREARS, ON A
CALENDAR YEAR BASIS, IN AN AMOUNT EQUAL TO 0.30% PER ANNUM OF THE AVERAGE UNUSED
PORTION OF THE REVOLVING LINE DURING SUCH MONTH, AS DETERMINED BY BANK.  THE
UNUSED PORTION OF THE

 

3

--------------------------------------------------------------------------------


 

REVOLVING LINE, FOR THE PURPOSES OF THIS CALCULATION, SHALL INCLUDE AVERAGE
AMOUNTS RESERVED FOR PRODUCTS PROVIDED IN CONNECTION WITH CASH MANAGEMENT
SERVICES AND FX FORWARD CONTRACTS DURING SUCH MONTH.  BORROWER SHALL NOT BE
ENTITLED TO ANY CREDIT, REBATE OR REPAYMENT OF ANY UNUSED REVOLVING LINE
FACILITY FEE PREVIOUSLY EARNED BY BANK PURSUANT TO THIS SECTION NOTWITHSTANDING
ANY TERMINATION OF THE AGREEMENT OR THE SUSPENSION OR TERMINATION OF BANK’S
OBLIGATION TO MAKE LOANS AND ADVANCES HEREUNDER, INCLUDING DURING ANY STREAMLINE
PERIOD; AND

 

(F)                                    BANK EXPENSES.  ALL BANK EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES FOR DOCUMENTATION AND
NEGOTIATION OF THIS AGREEMENT) INCURRED THROUGH AND AFTER THE EFFECTIVE DATE,
WHEN DUE.

 


2.5                               PAYMENTS; APPLICATION OF PAYMENTS.


 

(A)                                  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE
MADE BY BORROWER UNDER ANY LOAN DOCUMENT SHALL BE MADE IN IMMEDIATELY AVAILABLE
FUNDS IN U.S. DOLLARS, WITHOUT SETOFF OR COUNTERCLAIM, BEFORE 12:00 P.M. EASTERN
TIME ON THE DATE WHEN DUE.  PAYMENTS OF PRINCIPAL AND/OR INTEREST RECEIVED AFTER
12:00 P.M. EASTERN TIME ARE CONSIDERED RECEIVED AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY THAT IS NOT A BUSINESS
DAY, THE PAYMENT SHALL BE DUE THE NEXT BUSINESS DAY, AND ADDITIONAL FEES OR
INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE UNTIL PAID.

 

(B)                                 BANK SHALL APPLY THE WHOLE OR ANY PART OF
COLLECTED FUNDS AGAINST THE REVOLVING LINE OR CREDIT SUCH COLLECTED FUNDS TO A
DEPOSITORY ACCOUNT OF BORROWER WITH BANK (OR AN ACCOUNT MAINTAINED BY AN
AFFILIATE OF BANK), THE ORDER AND METHOD OF SUCH APPLICATION TO BE IN THE SOLE
DISCRETION OF BANK.  BORROWER SHALL HAVE NO RIGHT TO SPECIFY THE ORDER OR THE
ACCOUNTS TO WHICH BANK SHALL ALLOCATE OR APPLY ANY PAYMENTS REQUIRED TO BE MADE
BY BORROWER TO BANK OR OTHERWISE RECEIVED BY BANK UNDER THIS AGREEMENT WHEN ANY
SUCH ALLOCATION OR APPLICATION IS NOT SPECIFIED ELSEWHERE IN THIS AGREEMENT.

 


2.6                               WITHHOLDING.  PAYMENTS RECEIVED BY BANK FROM
BORROWER HEREUNDER WILL BE MADE FREE AND CLEAR OF ANY WITHHOLDING TAXES. 
SPECIFICALLY, HOWEVER, IF AT ANY TIME ANY GOVERNMENTAL AUTHORITY, APPLICABLE
LAW, REGULATION OR INTERNATIONAL AGREEMENT REQUIRES BORROWER TO MAKE ANY SUCH
WITHHOLDING OR DEDUCTION FROM ANY SUCH PAYMENT OR OTHER SUM PAYMENT HEREUNDER TO
BANK, BORROWER HEREBY COVENANTS AND AGREES THAT THE AMOUNT DUE FROM BORROWER
WITH RESPECT TO SUCH PAYMENT OR OTHER SUM PAYABLE HEREUNDER WILL BE INCREASED TO
THE EXTENT NECESSARY TO ENSURE THAT, AFTER THE MAKING OF SUCH REQUIRED
WITHHOLDING OR DEDUCTION, BANK RECEIVES A NET SUM EQUAL TO THE SUM WHICH IT
WOULD HAVE RECEIVED HAD NO WITHHOLDING OR DEDUCTION BEEN REQUIRED AND BORROWER
SHALL PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY.  BORROWER WILL, UPON REQUEST, FURNISH BANK WITH PROOF SATISFACTORY TO
BANK INDICATING THAT BORROWER HAS MADE SUCH WITHHOLDING PAYMENT PROVIDED,
HOWEVER, THAT BORROWER NEED NOT MAKE ANY WITHHOLDING PAYMENT IF THE AMOUNT OR
VALIDITY OF SUCH WITHHOLDING PAYMENT IS CONTESTED IN GOOD FAITH BY APPROPRIATE
AND TIMELY PROCEEDINGS AND AS TO WHICH PAYMENT IN FULL IS BONDED OR RESERVED
AGAINST BY BORROWER.  THE AGREEMENTS AND OBLIGATIONS OF BORROWER CONTAINED IN
THIS SECTION 2.6 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 

3                                         CONDITIONS OF LOANS

 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION.  BANK’S OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO
THE CONDITION PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT
LIMITATION:


 

(A)                                  DULY EXECUTED ORIGINAL SIGNATURES TO THE
LOAN DOCUMENTS;

 

(B)                                 DULY EXECUTED ORIGINAL SIGNATURES TO THE
CONTROL AGREEMENT(S);

 

(C)                                  BORROWER’S OPERATING DOCUMENTS AND A GOOD
STANDING CERTIFICATE OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF DELAWARE AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE;

 

(D)                                 SECRETARY’S CERTIFICATES ATTESTING TO THE
DULY EXECUTED BORROWING RESOLUTIONS FOR BORROWER;

 

(E)                                  CERTIFIED COPIES, DATED AS OF A RECENT
DATE, OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY
WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS
INDICATED IN

 

4

--------------------------------------------------------------------------------


 

ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR HAVE BEEN OR,
IN CONNECTION WITH THE INITIAL CREDIT EXTENSION WILL BE TERMINATED OR RELEASED;

 

(F)                                    A LANDLORD’S CONSENT IN FAVOR OF BANK FOR
EACH OF BORROWER’S LEASED LOCATIONS BY THE RESPECTIVE LANDLORD THEREOF, TOGETHER
WITH THE DULY EXECUTED ORIGINAL SIGNATURES THERETO;

 

(G)                                 A BAILEE’S/WAREHOUSEMAN’S WAIVER EXECUTED BY
EACH BAILEE, IF ANY, OF BORROWER AS REQUIRED BY BANK, IN FAVOR OF BANK;

 

(H)                                 A LEGAL OPINION OF BORROWER’S COUNSEL, IN
FORM AND SUBSTANCE ACCEPTABLE TO BANK, IN ITS REASONABLE DISCRETION, DATED AS OF
THE EFFECTIVE DATE, TOGETHER WITH THE DULY EXECUTED ORIGINAL SIGNATURE THERETO;

 

(I)                                     THE DULY EXECUTED ORIGINAL SIGNATURES TO
THE GUARANTY, TOGETHER WITH SECRETARY’S CERTIFICATES ATTESTING TO THE DULY
EXECUTED BORROWING RESOLUTIONS FOR GUARANTOR;

 

(J)                                     A LEGAL OPINION OF GUARANTOR’S COUNSEL,
IN FORM AND SUBSTANCE ACCEPTABLE TO BANK, IN ITS REASONABLE DISCRETION, DATED AS
OF THE EFFECTIVE DATE, TOGETHER WITH THE DULY EXECUTED ORIGINAL SIGNATURE
THERETO;

 

(K)                                  EVIDENCE SATISFACTORY TO BANK THAT THE
INSURANCE POLICIES REQUIRED BY SECTION 6.7 HEREOF ARE IN FULL FORCE AND EFFECT,
TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LENDER LOSS PAYABLE AND/OR ADDITIONAL
INSURED CLAUSES OR ENDORSEMENTS IN FAVOR OF BANK;

 

(L)                                     THE COMPLETION OF THE INITIAL AUDIT WITH
RESULTS SATISFACTORY TO BANK IN ITS SOLE AND ABSOLUTE DISCRETION; AND

 

(M)                               PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE
AS SPECIFIED IN SECTION 2.4 HEREOF.

 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT
EXTENSIONS.  BANK’S OBLIGATIONS TO MAKE EACH CREDIT EXTENSION, INCLUDING THE
INITIAL CREDIT EXTENSION, IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


 

(A)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 3.4, TIMELY RECEIPT OF AN EXECUTED TRANSACTION REPORT;

 

(B)                                 THE REPRESENTATIONS AND WARRANTIES IN THIS
AGREEMENT SHALL BE TRUE, ACCURATE, AND COMPLETE IN ALL MATERIAL RESPECTS ON THE
DATE OF THE TRANSACTION REPORT AND ON THE FUNDING DATE OF EACH CREDIT EXTENSION;
PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO
ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY
MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM
THE CREDIT EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND
WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT
REMAIN TRUE, ACCURATE, AND COMPLETE IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER,
THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS
AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF; AND PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE; AND

 

(C)                                  IN BANK’S SOLE DISCRETION, THERE HAS NOT
BEEN ANY MATERIAL IMPAIRMENT IN THE GENERAL AFFAIRS, MANAGEMENT, RESULTS OF
OPERATION, FINANCIAL CONDITION OR THE PROSPECT OF REPAYMENT OF THE OBLIGATIONS,
OR ANY MATERIAL ADVERSE DEVIATION BY BORROWER FROM THE MOST RECENT BUSINESS PLAN
OF BORROWER PRESENTED TO AND ACCEPTED BY BANK.

 


3.3                               COVENANT TO DELIVER.  BORROWER AGREES TO
DELIVER TO BANK EACH ITEM REQUIRED TO BE DELIVERED TO BANK UNDER THIS AGREEMENT
AS A CONDITION PRECEDENT TO ANY CREDIT EXTENSION.  BORROWER EXPRESSLY AGREES
THAT A CREDIT EXTENSION MADE PRIOR TO THE RECEIPT BY BANK OF ANY SUCH ITEM SHALL
NOT CONSTITUTE A WAIVER BY BANK OF BORROWER’S OBLIGATION TO DELIVER SUCH ITEM,
AND THE MAKING OF ANY CREDIT EXTENSION IN THE ABSENCE OF A REQUIRED ITEM SHALL
BE IN BANK’S SOLE DISCRETION.


 


3.4                               PROCEDURES FOR BORROWING.  SUBJECT TO THE
PRIOR SATISFACTION OF ALL OTHER APPLICABLE CONDITIONS TO THE MAKING OF AN
ADVANCE SET FORTH IN THIS AGREEMENT, TO OBTAIN AN ADVANCE (OTHER THAN ADVANCES
UNDER SECTIONS 2.1.2 OR 2.1.4), BORROWER SHALL NOTIFY BANK (WHICH NOTICE SHALL
BE IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR

 

5

--------------------------------------------------------------------------------


 


TELEPHONE BY 12:00 P.M. EASTERN TIME ON THE FUNDING DATE OF THE ADVANCE. 
TOGETHER WITH ANY SUCH ELECTRONIC OR FACSIMILE NOTIFICATION, BORROWER SHALL
DELIVER TO BANK BY ELECTRONIC MAIL OR FACSIMILE A COMPLETED TRANSACTION REPORT
EXECUTED BY A RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE.  BANK MAY RELY ON ANY
TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK REASONABLY BELIEVES IS A
RESPONSIBLE OFFICER OR DESIGNEE.  BANK SHALL CREDIT ADVANCES TO THE DESIGNATED
DEPOSIT ACCOUNT.  BANK MAY MAKE ADVANCES UNDER THIS AGREEMENT BASED ON
INSTRUCTIONS FROM A RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE OR WITHOUT
INSTRUCTIONS IF THE ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME
DUE.


 

4                                         CREATION OF SECURITY INTEREST

 


4.1                               GRANT OF SECURITY INTEREST.  BORROWER HEREBY
GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES TO BANK, THE
COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR
ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF.


 


4.2                               PRIORITY OF SECURITY INTEREST.  BORROWER
REPRESENTS, WARRANTS, AND COVENANTS THAT THE SECURITY INTEREST GRANTED HEREIN IS
AND SHALL AT ALL TIMES CONTINUE TO BE A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN THE COLLATERAL (SUBJECT ONLY TO PERMITTED LIENS THAT MAY HAVE
SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS AGREEMENT).  IF BORROWER SHALL
ACQUIRE A COMMERCIAL TORT CLAIM WITH A VALUE IN EXCESS OF ONE HUNDRED THOUSAND
DOLLARS ($100,000.00), BORROWER SHALL PROMPTLY NOTIFY BANK IN A WRITING SIGNED
BY BORROWER OF THE GENERAL DETAILS THEREOF AND, UPON REQUEST OF BANK, GRANT TO
BANK IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF,
ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BANK.


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

 


4.3                               AUTHORIZATION TO FILE FINANCING STATEMENTS. 
BORROWER HEREBY AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO
BORROWER, WITH ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S
INTEREST OR RIGHTS HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE
COLLATERAL, BY EITHER BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE
THE RIGHTS OF BANK UNDER THE CODE.  SUCH FINANCING STATEMENTS MAY INDICATE THE
COLLATERAL AS “ALL ASSETS OF THE DEBTOR” OR WORDS OF SIMILAR EFFECT, OR AS BEING
OF AN EQUAL OR LESSER SCOPE, OR WITH GREATER DETAIL, ALL IN BANK’S DISCRETION.


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1                               DUE ORGANIZATION; AUTHORIZATION; POWER AND
AUTHORITY.  BORROWER AND EACH OF ITS SUBSIDIARIES ARE DULY EXISTING AND IN GOOD
STANDING AS REGISTERED ORGANIZATIONS IN THEIR RESPECTIVE JURISDICTIONS OF
FORMATION AND EACH IS QUALIFIED AND LICENSED TO DO BUSINESS AND EACH IS IN GOOD
STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF EACH OF ITS BUSINESS OR ITS
OWNERSHIP OF PROPERTY REQUIRES THAT IT BE QUALIFIED EXCEPT WHERE THE FAILURE TO
DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.  IN CONNECTION WITH THIS AGREEMENT, BORROWER HAS DELIVERED
TO BANK COMPLETED CERTIFICATES EACH SIGNED BY BORROWER, EACH ENTITLED
“PERFECTION CERTIFICATE” (THE “PERFECTION CERTIFICATE”).  BORROWER REPRESENTS
AND WARRANTS TO BANK THAT, AS OF THE DATE HEREOF: (A) BORROWER’S EXACT LEGAL
NAME IS THAT INDICATED ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE
PAGE HEREOF; (B) BORROWER IS AN ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE
JURISDICTION SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION
CERTIFICATE ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION
NUMBER OR ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION
CERTIFICATE ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN
ONE, ITS CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING ADDRESS (IF
DIFFERENT THAN ITS CHIEF EXECUTIVE OFFICE); (E) EXCEPT AS SET FORTH IN THE
PERFECTION CERTIFICATE, BORROWER (AND EACH OF ITS PREDECESSORS) HAS NOT, IN THE
PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF FORMATION, ORGANIZATIONAL
STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION;
AND (F) ALL OTHER INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING
TO BORROWER AND EACH OF ITS SUBSIDIARIES IS ACCURATE AND COMPLETE (IT BEING
UNDERSTOOD AND AGREED THAT BORROWER MAY FROM TIME TO TIME UPDATE CERTAIN
INFORMATION IN THE PERFECTION CERTIFICATE AFTER THE EFFECTIVE DATE TO THE EXTENT
PERMITTED BY ONE OR MORE SPECIFIC PROVISIONS IN THIS AGREEMENT).  IF BORROWER IS
NOT NOW A REGISTERED ORGANIZATION BUT LATER BECOMES ONE, BORROWER SHALL PROMPTLY
NOTIFY BANK OF SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBER.

 

6

--------------------------------------------------------------------------------


 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
would reasonably be expected to have a material adverse effect on Borrower’s
business.

 


5.2                               COLLATERAL.


 

(A)                                  BORROWER HAS GOOD TITLE TO, HAS RIGHTS IN,
AND THE POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO
GRANT A LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED
LIENS.  BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH
BANK, THE DEPOSIT ACCOUNTS, IF ANY DESCRIBED IN THE PERFECTION CERTIFICATE
DELIVERED TO BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS GIVEN BANK
NOTICE AND TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED SECURITY
INTEREST THEREIN.  THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF THE
ACCOUNT DEBTORS.

 

(B)                                 THE COLLATERAL IS NOT IN THE POSSESSION OF
ANY THIRD PARTY BAILEE (SUCH AS A WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE
PERFECTION CERTIFICATE.  NONE OF THE COMPONENTS OF THE COLLATERAL SHALL BE
MAINTAINED AT LOCATIONS OTHER THAN AS PROVIDED IN THE PERFECTION CERTIFICATE OR
AS PERMITTED PURSUANT TO SECTION 7.2.  IN THE EVENT THAT BORROWER, AFTER THE
DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER ANY PORTION OF THE COLLATERAL
TO A BAILEE, THEN BORROWER WILL FIRST RECEIVE A WRITTEN ACKNOWLEDGMENT FROM SUCH
BAILEE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK IN ITS SOLE
DISCRETION.

 

(C)                                  ALL INVENTORY IS IN ALL MATERIAL RESPECTS
OF GOOD AND MARKETABLE QUALITY, FREE FROM MATERIAL DEFECTS.

 

(D)                                 BORROWER IS THE SOLE OWNER OF THE
INTELLECTUAL PROPERTY WHICH IT OWNS OR PURPORTS TO OWN EXCEPT FOR
(A) NON-EXCLUSIVE LICENSES GRANTED TO ITS CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS, (B) OVER-THE-COUNTER SOFTWARE THAT IS COMMERCIALLY AVAILABLE TO THE
PUBLIC, AND (C) MATERIAL INTELLECTUAL PROPERTY LICENSED TO BORROWER AND NOTED ON
THE PERFECTION CERTIFICATE.  EACH PATENT WHICH IT OWNS OR PURPORTS TO OWN AND
WHICH IS MATERIAL TO BORROWER’S BUSINESS IS VALID AND ENFORCEABLE, AND NO PART
OF THE INTELLECTUAL PROPERTY WHICH BORROWER OWNS OR PURPORTS TO OWN AND WHICH IS
MATERIAL TO BORROWER’S BUSINESS HAS BEEN JUDGED INVALID OR UNENFORCEABLE, IN
WHOLE OR IN PART.  TO THE BEST OF BORROWER’S KNOWLEDGE, NO CLAIM HAS BEEN MADE
THAT ANY PART OF THE INTELLECTUAL PROPERTY VIOLATES THE RIGHTS OF ANY THIRD
PARTY EXCEPT TO THE EXTENT SUCH CLAIM WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
ON BORROWER’S BUSINESS.

 

(E)                                  EXCEPT AS NOTED ON THE PERFECTION
CERTIFICATE, BORROWER IS NOT A PARTY TO, NOR IS IT BOUND BY, ANY RESTRICTED
LICENSE, OTHER THAN (I) LICENSES OR AGREEMENTS FOR SOFTWARE THAT BORROWER
INCORPORATES INTO PRODUCTS FOR DISTRIBUTION TO ITS CUSTOMERS, (II) SOFTWARE
LICENSED FOR INTERNAL USE BY BORROWER AND (III) SHRINK-WRAP, FREEWARE AND OPEN
SOURCE SOFTWARE LICENSES (COLLECTIVELY “EXCLUDED LICENSES”).

 


5.3                               ACCOUNTS RECEIVABLE.  FOR ANY ELIGIBLE ACCOUNT
IN ANY BORROWING BASE CERTIFICATE, ALL STATEMENTS MADE AND ALL UNPAID BALANCES
APPEARING IN ALL INVOICES, INSTRUMENTS AND OTHER DOCUMENTS EVIDENCING SUCH
ELIGIBLE ACCOUNTS ARE AND SHALL BE TRUE AND CORRECT AND ALL SUCH INVOICES,
INSTRUMENTS AND OTHER DOCUMENTS, AND ALL OF BORROWER’S BOOKS ARE GENUINE AND IN
ALL MATERIAL RESPECTS WHAT THEY PURPORT TO BE.  WHETHER OR NOT AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY NOTIFY ANY ACCOUNT DEBTOR OWING
BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS AND VERIFY THE AMOUNT
OF SUCH ELIGIBLE ACCOUNT.  ALL SALES AND OTHER TRANSACTIONS UNDERLYING OR GIVING
RISE TO EACH ELIGIBLE ACCOUNT SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS AND GOVERNMENTAL RULES AND REGULATIONS.  BORROWER HAS NO
KNOWLEDGE OF ANY ACTUAL INSOLVENCY PROCEEDING OF ANY ACCOUNT DEBTOR WHOSE
ACCOUNTS ARE ELIGIBLE ACCOUNTS IN ANY BORROWING BASE CERTIFICATE.  TO THE BEST
OF BORROWER’S KNOWLEDGE, ALL SIGNATURES AND ENDORSEMENTS ON ALL DOCUMENTS,
INSTRUMENTS, AND AGREEMENTS RELATING TO ALL ELIGIBLE ACCOUNTS ARE GENUINE, AND
ALL SUCH DOCUMENTS, INSTRUMENTS AND AGREEMENTS ARE LEGALLY ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.

 

7

--------------------------------------------------------------------------------


 


5.4                               LITIGATION.  THERE ARE NO ACTIONS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED
IN WRITING BY OR AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES WHICH WOULD BE
REASONABLY LIKELY TO RESULT IN DAMAGES OWED BY BORROWER OR ANY OF ITS
SUBSIDIARIES IN EXCESS OF, INDIVIDUALLY OR IN THE AGGREGATE, TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000.00).


 


5.5                               FINANCIAL CONDITION.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES DELIVERED TO BANK
FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL
CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN
ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


 


5.6                               SOLVENCY.  BORROWER IS NOT LEFT WITH
UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN THIS AGREEMENT, AND
BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS THEY MATURE.


 


5.7                               REGULATORY COMPLIANCE.  BORROWER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE
OF ITS IMPORTANT ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER
REGULATIONS X, T AND U OF THE FEDERAL RESERVE BOARD OF GOVERNORS).  BORROWER HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT. 
NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS A “HOLDING COMPANY” OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY” AS EACH TERM IS DEFINED AND USED IN THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 2005.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR RULES, THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER
AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES
TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE THEIR RESPECTIVE
BUSINESSES AS CURRENTLY CONDUCTED.


 


5.8                               SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT
OWN ANY STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR
PERMITTED INVESTMENTS.


 


5.9                               TAX RETURNS AND PAYMENTS; PENSION
CONTRIBUTIONS.  BORROWER HAS TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS
(OR EXTENSIONS THEREOF), AND BORROWER HAS TIMELY PAID ALL FOREIGN, FEDERAL,
STATE AND LOCAL TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER
EXCEPT FOR TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OF UP TO SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) IN THE AGGREGATE.  BORROWER MAY DEFER PAYMENT OF
ANY CONTESTED TAXES, PROVIDED THAT BORROWER (A) IN GOOD FAITH CONTESTS ITS
OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND DILIGENTLY
INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING OF THE COMMENCEMENT OF,
AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS, (C) POSTS BONDS OR TAKES ANY
OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY LEVYING SUCH
CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE COLLATERAL THAT IS OTHER
THAN A PERMITTED LIEN.  BORROWER IS UNAWARE OF ANY CLAIMS OR ADJUSTMENTS
PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH WOULD REASONABLY BE
EXPECTED TO RESULT IN ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER. 
BORROWER HAS PAID ALL AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND
BORROWER HAS NOT WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL
OR COMPLETE TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH
RESPECT TO, ANY SUCH PLAN WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN ANY
LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY
CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 


5.10                        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF
THE CREDIT EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11                        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION,
WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT
GIVEN TO BANK, AS OF THE DATE SUCH REPRESENTATION, WARRANTY, OR OTHER STATEMENT
WAS MADE, TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN
STATEMENTS GIVEN TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE
CERTIFICATES OR STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE
PROJECTIONS AND FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON
REASONABLE ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING
THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM
THE PROJECTED OR FORECASTED RESULTS).

 

8

--------------------------------------------------------------------------------



 


5.12                        DEFINITION OF “KNOWLEDGE.”  FOR PURPOSES OF THE LOAN
DOCUMENTS, WHENEVER A REPRESENTATION OR WARRANTY IS MADE TO BORROWER’S KNOWLEDGE
OR AWARENESS, TO THE “BEST OF” BORROWER’S KNOWLEDGE, OR WITH A SIMILAR
QUALIFICATION, KNOWLEDGE OR AWARENESS MEANS THE ACTUAL KNOWLEDGE, AFTER
REASONABLE INVESTIGATION, OF THE RESPONSIBLE OFFICERS.


 


5.13                        DESIGNATED SENIOR INDEBTEDNESS.  THE LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS SHALL BE DEEMED “DESIGNATED SENIOR INDEBTEDNESS” OR A
SIMILAR CONCEPT THEREOF FOR PURPOSES OF ANY INDEBTEDNESS OF THE BORROWER.


 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1                               GOVERNMENT COMPLIANCE.  MAINTAIN ITS AND ALL
ITS SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE
JURISDICTIONS OF FORMATION AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN
WHICH THE FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND
HAVE EACH SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH
IT IS SUBJECT, THE NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT
ON BORROWER’S BUSINESS.


 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)                                  BORROWER SHALL PROVIDE BANK WITH THE
FOLLOWING:

 

(i) (A) bi-weekly, and (B) upon each request for a Credit Extension, a
Transaction Report;

 

(ii) within fifteen (15) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, deferred revenue report and general ledger, and
(D) monthly inventory sell through reports;

 

(iii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited consolidated and consolidating financial
statements;

 

(iv) within thirty (30) days after the end of each month, a monthly Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;

 

(v) within forty-five (45) days after the end of each fiscal year of Borrower,
(A) annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the current fiscal year of Borrower, and
(B) annual financial projections for the current fiscal year of Borrower (on a
quarterly basis) as approved by Borrower’s board of directors, together with any
related business forecasts used in the preparation of such annual financial
projections, each in a form acceptable to Bank;

 

(vi) as soon as available, and in any event within one hundred twenty (120) days
following the end of Borrower’s fiscal year, annual consolidated and
consolidating financial statements certified by, and with an unqualified opinion
of, independent certified public accountants acceptable to Bank;

 

(vii)  within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;

 

(viii) a prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that would reasonably be expected to
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, of Two Hundred Fifty Thousand Dollars
($250,000.00) or more; and

 

9

--------------------------------------------------------------------------------


 

(ix) other financial information reasonably requested by Bank.

 

Notwithstanding the foregoing, during a Streamline Period or when no Obligations
are outstanding, provided no Event of Default has occurred and is continuing,
Borrower shall be required to provide Bank with a Transaction Report (a) within
fifteen (15) days after the last day of each calendar month, and (b) upon each
request for a Credit Extension.

 

(B)                                 IN THE EVENT THAT BORROWER IS OR BECOMES
SUBJECT TO THE REPORTING REQUIREMENTS UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, WITHIN FIVE (5) DAYS AFTER FILING, BORROWER SHALL PROVIDE TO BANK
ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE SEC OR A LINK THERETO ON
BORROWER’S OR ANOTHER WEBSITE ON THE INTERNET.

 

(C)                                  WITHIN FIVE (5) DAYS AFTER FILING, BORROWER
SHALL PROVIDE TO BANK ALL OTHER REPORTS OR FILINGS WITH THE SEC OR ANOTHER
GOVERNMENTAL AUTHORITY.

 

(D)                                 BORROWER SHALL PROVIDE PROMPT WRITTEN NOTICE
TO BANK OF (I) ANY MATERIAL CHANGE IN THE COMPOSITION OF THE INTELLECTUAL
PROPERTY, (II) THE REGISTRATION OF ANY COPYRIGHT (INCLUDING ANY SUBSEQUENT
OWNERSHIP RIGHT OF BORROWER IN OR TO ANY COPYRIGHT), PATENT OR TRADEMARK NOT
PREVIOUSLY DISCLOSED TO BANK, OR (III) BORROWER’S KNOWLEDGE OF AN EVENT THAT
MATERIALLY ADVERSELY AFFECTS THE VALUE OF THE INTELLECTUAL PROPERTY.

 


6.3                               ACCOUNTS RECEIVABLE.


 

(A)                                  SCHEDULES AND DOCUMENTS RELATING TO
ACCOUNTS.  BORROWER SHALL DELIVER TO BANK TRANSACTION REPORTS AND SCHEDULES OF
COLLECTIONS, AS PROVIDED IN SECTION 6.2, ON BANK’S STANDARD FORMS; PROVIDED,
HOWEVER, THAT BORROWER’S FAILURE TO EXECUTE AND DELIVER THE SAME SHALL NOT
AFFECT OR LIMIT BANK’S LIEN AND OTHER RIGHTS IN ALL OF BORROWER’S ACCOUNTS, NOR
SHALL BANK’S FAILURE TO ADVANCE OR LEND AGAINST A SPECIFIC ACCOUNT AFFECT OR
LIMIT BANK’S LIEN AND OTHER RIGHTS THEREIN.  IF REQUESTED BY BANK, BORROWER
SHALL FURNISH BANK WITH COPIES (OR, AT BANK’S REQUEST, ORIGINALS) OF ALL
CONTRACTS, ORDERS, INVOICES, AND OTHER SIMILAR DOCUMENTS, AND ALL SHIPPING
INSTRUCTIONS, DELIVERY RECEIPTS, BILLS OF LADING, AND OTHER EVIDENCE OF
DELIVERY, FOR ANY GOODS THE SALE OR DISPOSITION OF WHICH GAVE RISE TO SUCH
ACCOUNTS.  IN ADDITION, BORROWER SHALL DELIVER TO BANK, ON ITS REQUEST, THE
ORIGINALS OF ALL INSTRUMENTS, CHATTEL PAPER, SECURITY AGREEMENTS, GUARANTEES AND
OTHER DOCUMENTS AND PROPERTY EVIDENCING OR SECURING ANY ACCOUNTS, IN THE SAME
FORM AS RECEIVED, WITH ALL NECESSARY ENDORSEMENTS, AND COPIES OF ALL CREDIT
MEMOS.

 

(B)                                 DISPUTES.  BORROWER SHALL PROMPTLY NOTIFY
BANK OF ALL DISPUTES OR CLAIMS RELATING TO ACCOUNTS.  BORROWER MAY FORGIVE
(COMPLETELY OR PARTIALLY), COMPROMISE, OR SETTLE ANY ACCOUNT FOR LESS THAN
PAYMENT IN FULL, OR AGREE TO DO ANY OF THE FOREGOING SO LONG AS (I) BORROWER
DOES SO IN GOOD FAITH, IN A COMMERCIALLY REASONABLE MANNER, IN THE ORDINARY
COURSE OF BUSINESS, IN ARM’S-LENGTH TRANSACTIONS, AND REPORTS THE SAME TO BANK
IN THE REGULAR REPORTS PROVIDED TO BANK; (II) NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING; AND (III) AFTER TAKING INTO ACCOUNT ALL SUCH
DISCOUNTS, SETTLEMENTS AND FORGIVENESS, THE TOTAL OUTSTANDING CREDIT EXTENSIONS
WILL NOT EXCEED THE AMOUNT AVAILABLE UNDER THE LESSER OF (1) THE REVOLVING LINE,
AND (2) THE BORROWING BASE.

 

(C)                                  COLLECTION OF ACCOUNTS.  BORROWER SHALL
HAVE THE RIGHT TO COLLECT ALL ACCOUNTS, UNLESS AND UNTIL A DEFAULT OR AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING.  ALL PAYMENTS ON, AND PROCEEDS OF,
ACCOUNTS SHALL BE DEPOSITED DIRECTLY BY THE APPLICABLE ACCOUNT DEBTOR INTO A
LOCKBOX ACCOUNT, OR SUCH OTHER “BLOCKED ACCOUNT” AS BANK MAY SPECIFY, PURSUANT
TO A BLOCKED ACCOUNT AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS
SOLE DISCRETION.  WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER SHALL HOLD ALL PAYMENTS ON, AND PROCEEDS OF, ACCOUNTS IN
TRUST FOR BANK, AND BORROWER SHALL PROMPTLY DELIVER ALL SUCH PAYMENTS AND
PROCEEDS TO BANK IN THEIR ORIGINAL FORM, DULY ENDORSED, TO BE APPLIED TO THE
OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF, PROVIDED, HOWEVER, THAT
DURING A STREAMLINE PERIOD, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SUCH PAYMENTS AND PROCEEDS SHALL BE TRANSFERRED BY BANK TO AN
ACCOUNT OF BORROWER MAINTAINED AT BANK.

 

(D)                                 RETURNS.  PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, IF ANY ACCOUNT DEBTOR RETURNS ANY INVENTORY TO
BORROWER IN EXCESS OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) IN THE
AGGREGATE, BORROWER SHALL PROMPTLY (I) DETERMINE THE REASON FOR SUCH RETURN,
(II) ISSUE A CREDIT MEMORANDUM TO THE ACCOUNT DEBTOR IN THE APPROPRIATE AMOUNT,
AND (III) PROVIDE A COPY OF SUCH CREDIT MEMORANDUM TO BANK, UPON REQUEST FROM
BANK.  IN THE EVENT ANY ATTEMPTED RETURN OCCURS AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY

 

10

--------------------------------------------------------------------------------


 

EVENT OF DEFAULT, BORROWER SHALL HOLD THE RETURNED INVENTORY IN TRUST FOR BANK,
AND IMMEDIATELY NOTIFY BANK OF THE RETURN OF THE INVENTORY.

 

(E)                                  VERIFICATION.  BANK MAY, FROM TIME TO TIME,
VERIFY DIRECTLY WITH THE RESPECTIVE ACCOUNT DEBTORS THE VALIDITY, AMOUNT AND
OTHER MATTERS RELATING TO THE ACCOUNTS, EITHER IN THE NAME OF BORROWER OR BANK
OR SUCH OTHER NAME AS BANK MAY CHOOSE.

 

(F)                                    NO LIABILITY.  BANK SHALL NOT BE
RESPONSIBLE OR LIABLE FOR ANY SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR
DESTRUCTION OF, ANY GOODS, THE SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO
AN ACCOUNT, OR FOR ANY ERROR, ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN
THE SETTLEMENT, FAILURE TO SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT,
OR FOR SETTLING ANY ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF,
NOR SHALL BANK BE DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS
UNDER ANY CONTRACT OR AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN
SHALL, HOWEVER, RELIEVE BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 


6.4                               REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 6.3(C), DELIVER, IN KIND, ALL PROCEEDS ARISING FROM THE
DISPOSITION OF ANY COLLATERAL TO BANK IN THE ORIGINAL FORM IN WHICH RECEIVED BY
BORROWER NOT LATER THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY BORROWER, TO
BE APPLIED TO THE OBLIGATIONS PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF;
PROVIDED THAT, IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER SHALL NOT BE OBLIGATED TO REMIT TO BANK THE PROCEEDS OF THE SALE OF
WORN OUT OR OBSOLETE EQUIPMENT DISPOSED OF BY BORROWER IN GOOD FAITH IN AN ARM’S
LENGTH TRANSACTION FOR AN AGGREGATE PURCHASE PRICE OF TWENTY FIVE THOUSAND
DOLLARS ($25,000.00) OR LESS (FOR ALL SUCH TRANSACTIONS IN ANY FISCAL YEAR). 
BORROWER AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF COLLATERAL WITH ANY OF
BORROWER’S OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH PROCEEDS SEPARATE AND
APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS TRUST FOR BANK. 
NOTHING IN THIS SECTION LIMITS THE RESTRICTIONS ON DISPOSITION OF COLLATERAL SET
FORTH ELSEWHERE IN THIS AGREEMENT.


 


6.5                               TAXES; PENSIONS; WITHHOLDING.  TIMELY FILE,
AND REQUIRE EACH OF ITS SUBSIDIARIES TO TIMELY FILE, ALL REQUIRED TAX RETURNS
AND REPORTS AND TIMELY PAY, AND REQUIRE EACH OF ITS SUBSIDIARIES TO TIMELY PAY,
ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES, ASSESSMENTS, DEPOSITS AND
CONTRIBUTIONS OWED BY BORROWER AND EACH OF ITS SUBSIDIARIES, EXCEPT FOR DEFERRED
PAYMENT OF ANY TAXES CONTESTED OR OTHERWISE PERMITTED PURSUANT TO THE TERMS OF
SECTION 5.9 HEREOF, AND SHALL DELIVER TO BANK, ON DEMAND, APPROPRIATE
CERTIFICATES ATTESTING TO SUCH PAYMENTS, AND PAY ALL AMOUNTS NECESSARY TO FUND
ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN
ACCORDANCE WITH THEIR TERMS.


 


6.6                               ACCESS TO COLLATERAL; BOOKS AND RECORDS.  AT
REASONABLE TIMES, ON FIVE (5) BUSINESS DAY’S NOTICE (PROVIDED NO NOTICE IS
REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), BANK, OR ITS
AGENTS, SHALL HAVE THE RIGHT, ON A SEMI-ANNUAL BASIS (OR MORE FREQUENTLY AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT), TO INSPECT THE COLLATERAL AND THE RIGHT
TO AUDIT AND COPY BORROWER’S BOOKS.  THE FOREGOING INSPECTIONS AND AUDITS SHALL
BE AT BORROWER’S EXPENSE, AND THE CHARGE THEREFOR SHALL BE $850 PER PERSON PER
DAY (OR SUCH HIGHER AMOUNT AS SHALL REPRESENT BANK’S THEN-CURRENT STANDARD
CHARGE FOR THE SAME), PLUS REASONABLE OUT-OF-POCKET EXPENSES.  IN THE EVENT
BORROWER AND BANK SCHEDULE AN AUDIT MORE THAN TEN (10) DAYS IN ADVANCE, AND
BORROWER CANCELS OR SEEKS TO RESCHEDULE THE AUDIT WITH LESS THAN TEN (10) DAYS
WRITTEN NOTICE TO BANK, THEN (WITHOUT LIMITING ANY OF BANK’S RIGHTS OR
REMEDIES), BORROWER SHALL PAY BANK A FEE OF ONE THOUSAND DOLLARS ($1,000.00)
PLUS ANY OUT-OF-POCKET EXPENSES INCURRED BY BANK TO COMPENSATE BANK FOR THE
ANTICIPATED COSTS AND EXPENSES OF THE CANCELLATION OR RESCHEDULING.


 


6.7                               INSURANCE.  KEEP ITS BUSINESS AND THE
COLLATERAL INSURED FOR RISKS AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S
INDUSTRY AND LOCATION AND AS BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES
SHALL BE IN A FORM, WITH COMPANIES, AND IN AMOUNTS THAT ARE REASONABLY
SATISFACTORY TO BANK.  ALL PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS PAYABLE
ENDORSEMENT SHOWING BANK AS THE SOLE LENDER LOSS PAYEE AND WAIVE SUBROGATION
AGAINST BANK AND SHALL PROVIDE THAT THE INSURER MUST GIVE BANK AT LEAST TWENTY
(20) DAYS NOTICE BEFORE CANCELING, AMENDING, OR DECLINING TO RENEW ITS POLICY. 
ALL LIABILITY POLICIES SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN
ADDITIONAL INSURED, AND ALL SUCH POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL
INSURED ENDORSEMENTS) SHALL PROVIDE THAT THE INSURER SHALL GIVE BANK AT LEAST
TWENTY (20) DAYS NOTICE BEFORE CANCELING, AMENDING, OR DECLINING TO RENEW ITS
POLICY.  AT BANK’S REQUEST, BORROWER SHALL DELIVER CERTIFIED COPIES OF POLICIES
AND EVIDENCE OF ALL PREMIUM PAYMENTS.  PROCEEDS PAYABLE UNDER ANY POLICY SHALL,
AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS. 
NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF APPLYING THE PROCEEDS OF
ANY CASUALTY POLICY UP TO ONE HUNDRED THOUSAND DOLLARS ($100,000.00) WITH
RESPECT TO ANY LOSS, BUT NOT EXCEEDING TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00) IN THE AGGREGATE FOR ALL LOSSES UNDER ALL CASUALTY POLICIES IN ANY
ONE (1) YEAR, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED

 

11

--------------------------------------------------------------------------------


 


PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR REPAIRED PROPERTY (I) SHALL BE OF
EQUAL OR LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND (II) SHALL BE
DEEMED COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY
INTEREST, AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF
BANK, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO
OBTAIN INSURANCE AS REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY AMOUNT OR
FURNISH ANY REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE
ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS
SECTION 6.7 AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.8                               OPERATING ACCOUNTS.


 

(A)                                  MAINTAIN ITS AND ITS SUBSIDIARIES’ PRIMARY
OPERATING ACCOUNTS WITH BANK AND BANK’S AFFILIATES.  IN ADDITION, (I) BORROWER
SHALL MAINTAIN ITS CASH OR SECURITIES IN EXCESS OF THAT AMOUNT USED FOR
BORROWER’S CURRENT OPERATIONS WITH BANK AND BANK’S AFFILIATES, AND (II) EACH OF
BORROWER’S SUBSIDIARIES SHALL MAINTAIN ITS CASH OR SECURITIES IN EXCESS OF THAT
AMOUNT USED FOR SUCH SUBSIDIARY’S CURRENT OPERATIONS WITH BANK AND BANK’S
AFFILIATES. NOTWITHSTANDING THE FOREGOING, BORROWER AND ITS SUBSIDIARIES MAY
MAINTAIN BANK ACCOUNTS AT FINANCIAL INSTITUTIONS OUTSIDE OF THE U.S. PROVIDED
THAT THE AGGREGATE AMOUNT OF FUNDS DEPOSITED IN SUCH ACCOUNTS AT ANY TIME DOES
NOT EXCEED FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (THE “PERMITTED BANK
ACCOUNTS”).

 

(B)                                 PROVIDE BANK FIVE (5) DAYS PRIOR- WRITTEN
NOTICE BEFORE ESTABLISHING ANY COLLATERAL ACCOUNT AT OR WITH ANY BANK OR
FINANCIAL INSTITUTION OTHER THAN BANK OR BANK’S AFFILIATES.  FOR EACH COLLATERAL
ACCOUNT THAT BORROWER AT ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE APPLICABLE
BANK OR FINANCIAL INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY COLLATERAL
ACCOUNT IS MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER
APPROPRIATE INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S
LIEN IN SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER WHICH
CONTROL AGREEMENT MAY NOT BE TERMINATED WITHOUT THE PRIOR WRITTEN CONSENT OF
BANK.  THE PROVISIONS OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO: (I) DEPOSIT
ACCOUNTS EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND
BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO
BANK BY BORROWER AS SUCH, AND (II) THE PERMITTED BANK ACCOUNTS.

 


6.9                               FINANCIAL COVENANTS.  BORROWER SHALL MAINTAIN
AT ALL TIMES, UNLESS OTHERWISE NOTED, ON A CONSOLIDATED BASIS WITH RESPECT TO
BORROWER AND ITS SUBSIDIARIES:


 

(a)                                  Adjusted Quick Ratio.  To be tested as of
the last day of each calendar month, an Adjusted Quick Ratio of at least 1.20 to
1.0.

 


(B)                                 OPERATING CASH FLOW.  OPERATING CASH FLOW OF
AT LEAST (I) ($2,000,000.00) AS OF DECEMBER 31, 2009, (II) ($5,000,000.00) AS OF
EACH OF MARCH 31, 2010 AND JUNE 30, 2010, (III) ($4,000,000.00) AS OF
SEPTEMBER 30, 2010, (IV) ($3,000,000.00) AS OF DECEMBER 31, 2010, AND (V) AS OF
THE LAST DAY OF EACH CALENDAR QUARTER THEREAFTER, THE AMOUNT THAT IS
$1,000,000.00 GREATER THAN THE REQUIRED OPERATING CASH FLOW AS OF THE LAST DAY
OF THE IMMEDIATELY PRECEDING CALENDAR QUARTER.


 


6.10                        PROTECTION OF INTELLECTUAL PROPERTY RIGHTS.


 

(A)                                  (I) USE COMMERCIALLY REASONABLE EFFORTS TO
PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND ENFORCEABILITY OF ITS INTELLECTUAL
PROPERTY; (II) PROMPTLY ADVISE BANK IN WRITING OF MATERIAL INFRINGEMENTS OF ITS
INTELLECTUAL PROPERTY; AND (III) NOT ALLOW ANY INTELLECTUAL PROPERTY MATERIAL TO
BORROWER’S BUSINESS TO BE ABANDONED, FORFEITED OR DEDICATED TO THE PUBLIC
WITHOUT BANK’S WRITTEN CONSENT.

 

(B)                                 PROVIDE WRITTEN NOTICE TO BANK WITHIN TEN
(10) DAYS OF ENTERING OR BECOMING BOUND BY ANY RESTRICTED LICENSE (OTHER THAN
OVER-THE-COUNTER SOFTWARE THAT IS COMMERCIALLY AVAILABLE TO THE PUBLIC). 
BORROWER SHALL TAKE SUCH STEPS AS BANK REQUESTS TO OBTAIN THE CONSENT OF, OR
WAIVER BY, ANY PERSON WHOSE CONSENT OR WAIVER IS NECESSARY FOR (I) ANY
RESTRICTED LICENSE TO BE DEEMED “COLLATERAL” AND FOR BANK TO HAVE A SECURITY
INTEREST IN IT THAT MIGHT OTHERWISE BE RESTRICTED OR PROHIBITED BY LAW OR BY THE
TERMS OF ANY SUCH RESTRICTED LICENSE, WHETHER NOW EXISTING OR ENTERED INTO IN
THE FUTURE, AND (II) BANK TO HAVE THE ABILITY IN THE EVENT OF A LIQUIDATION OF
ANY COLLATERAL TO DISPOSE OF SUCH COLLATERAL IN ACCORDANCE WITH BANK’S RIGHTS
AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 


6.11                        LITIGATION COOPERATION.  FROM THE DATE HEREOF AND
CONTINUING THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK,
WITHOUT EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND
BORROWER’S BOOKS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO
PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST
BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.12                        CREATION/ACQUISITION OF SUBSIDIARIES. 
NOTWITHSTANDING AND WITHOUT LIMITING THE NEGATIVE COVENANT CONTAINED IN
SECTION 7.3 HEREOF, IN THE EVENT BORROWER OR ANY SUBSIDIARY CREATES OR ACQUIRES
ANY

 

12

--------------------------------------------------------------------------------


 


SUBSIDIARY, BORROWER AND SUCH SUBSIDIARY SHALL PROMPTLY NOTIFY BANK OF THE
CREATION OR ACQUISITION OF SUCH NEW SUBSIDIARY AND, AT BANK’S REQUEST, IN ITS
SOLE DISCRETION, TAKE ALL SUCH ACTION AS MAY BE REASONABLY REQUIRED BY BANK TO
CAUSE EACH SUCH SUBSIDIARY TO, IN BANK’S SOLE DISCRETION, BECOME A CO-BORROWER
OR GUARANTOR UNDER THE LOAN DOCUMENTS AND GRANT A CONTINUING PLEDGE AND SECURITY
INTEREST IN AND TO THE ASSETS OF SUCH SUBSIDIARY (SUBSTANTIALLY AS DESCRIBED ON
EXHIBIT A HERETO); AND BORROWER SHALL GRANT AND PLEDGE TO BANK A PERFECTED
SECURITY INTEREST IN THE STOCK, UNITS OR OTHER EVIDENCE OF OWNERSHIP OF EACH
SUBSIDIARY.


 


6.13                        FURTHER ASSURANCES.  EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.


 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1                               DISPOSITIONS. CONVEY, SELL, LEASE, TRANSFER,
ASSIGN, OR OTHERWISE DISPOSE OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS
SUBSIDIARIES TO TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT
FOR TRANSFERS (A) OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN
OUT, EXCESSIVE OR OBSOLETE EQUIPMENT; (C) IN CONNECTION WITH PERMITTED LIENS AND
PERMITTED INVESTMENTS; AND (D) OF NON-EXCLUSIVE LICENSES FOR THE USE OF THE
PROPERTY OF BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS.


 


7.2                               CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP OR
BUSINESS LOCATIONS.  (A) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES, IF ANY, TO
ENGAGE IN ANY BUSINESS OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY
BORROWER AND SUCH SUBSIDIARY, AS APPLICABLE, OR REASONABLY RELATED THERETO;
(B) LIQUIDATE OR DISSOLVE; OR (C) (I) HAVE A CHANGE IN MANAGEMENT SUCH THAT ANY
KEY PERSON RESIGNS, IS TERMINATED, OR IS NO LONGER ACTIVELY INVOLVED IN THE
MANAGEMENT OF THE BORROWER IN HIS/HER POSITION HELD AS OF THE EFFECTIVE DATE,
AND A REPLACEMENT REASONABLY SATISFACTORY TO BANK FOR SUCH KEY PERSON IS NOT
MADE WITHIN NINETY (90) DAYS AFTER DEPARTURE FROM BORROWER; OR (II) ENTER INTO
ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS IN WHICH THE STOCKHOLDERS OF
BORROWER WHO WERE NOT STOCKHOLDERS IMMEDIATELY PRIOR TO THE FIRST SUCH
TRANSACTION OWN MORE THAN FORTY PERCENT (40%) OF THE VOTING STOCK OF BORROWER
IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION OR RELATED SERIES OF SUCH
TRANSACTIONS (OTHER THAN BY THE SALE OF BORROWER’S EQUITY SECURITIES IN A PUBLIC
OFFERING OR TO VENTURE CAPITAL INVESTORS SO LONG AS BORROWER IDENTIFIES TO BANK
THE VENTURE CAPITAL INVESTORS PRIOR TO THE CLOSING OF THE TRANSACTION AND
PROVIDES TO BANK A DESCRIPTION OF THE MATERIAL TERMS OF THE TRANSACTION).


 

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Thousand Dollars ($100,000.00) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Ten Thousand Dollars ($10,000.00) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization.  If Borrower
intends to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of Ten Thousand Dollars ($10,000.00) to a bailee, and Bank
and such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower will first receive the written consent of Bank, and such bailee
shall execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.

 


7.3                               MERGERS OR ACQUISITIONS.  MERGE OR
CONSOLIDATE, OR PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY
OTHER PERSON, OR ACQUIRE, OR PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A
SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4                               INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE
LIABLE FOR ANY INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN
PERMITTED INDEBTEDNESS.


 


7.5                               ENCUMBRANCE.  CREATE, INCUR, ALLOW, OR SUFFER
ANY LIEN ON ANY OF ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE
INCOME, INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO
DO SO, EXCEPT FOR PERMITTED LIENS, PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO
THE FIRST PRIORITY SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO ANY
AGREEMENT, DOCUMENT, INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF
BANK) WITH ANY PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT
OF PROHIBITING BORROWER OR ANY SUBSIDIARY FROM ASSIGNING,

 

13

--------------------------------------------------------------------------------


 


MORTGAGING, PLEDGING, GRANTING A SECURITY INTEREST IN OR UPON, OR ENCUMBERING
ANY OF BORROWER’S OR ANY SUBSIDIARY’S INTELLECTUAL PROPERTY, EXCEPT AS IS
OTHERWISE PERMITTED IN SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED
LIENS” HEREIN.


 


7.6                               MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN
ANY COLLATERAL ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8(B) HEREOF.


 


7.7                               DISTRIBUTIONS; INVESTMENTS.  (A) PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY
CAPITAL STOCK, EXCEPT PERMITTED DISTRIBUTIONS; OR (B) DIRECTLY OR INDIRECTLY
MAKE ANY INVESTMENT (INCLUDING, WITHOUT LIMITATION, ANY ADDITIONAL INVESTMENT IN
ANY SUBSIDIARY) OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO.


 


7.8                               TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY
AFFILIATE OF BORROWER, EXCEPT FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE
OF BORROWER’S BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON.


 


7.9                               SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY
PAYMENT ON ANY SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS
SUBJECT, OR (B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED
DEBT WHICH WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE
SUBORDINATION THEREOF TO OBLIGATIONS OWED TO BANK.


 


7.10                        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A
COMPANY CONTROLLED BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING
CREDIT TO PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY
CREDIT EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS
OF ERISA, PERMIT A REPORTABLE EVENT OR NON-EXEMPT PROHIBITED TRANSACTION, AS
DEFINED IN ERISA, TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS
ACT OR VIOLATE ANY OTHER LAW OR REGULATION, IF THE VIOLATION OR FAILURE TO
COMPLY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO; WITHDRAW OR
PERMIT ANY SUBSIDIARY TO WITHDRAW FROM PARTICIPATION IN, PERMIT PARTIAL OR
COMPLETE TERMINATION OF, OR PERMIT THE OCCURRENCE OF ANY OTHER EVENT WITH
RESPECT TO, ANY PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLAN
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER,
INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS
SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 

8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1                               PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE
ANY PAYMENT OF PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR
(B) PAY ANY OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
OBLIGATIONS ARE DUE AND PAYABLE (WHICH THREE (3) BUSINESS DAY CURE PERIOD SHALL
NOT APPLY TO PAYMENTS DUE ON THE REVOLVING LINE MATURITY DATE).  DURING THE CURE
PERIOD, THE FAILURE TO MAKE OR PAY ANY PAYMENT SPECIFIED UNDER CLAUSE (A) OR
(B) HEREUNDER IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE MADE
DURING THE CURE PERIOD);


 


8.2                               COVENANT DEFAULT.


 

(A)                                  BORROWER FAILS OR NEGLECTS TO PERFORM ANY
OBLIGATION IN SECTIONS 6.2, 6.4, 6.5, 6.6, 6.7, 6.8, OR 6.9, OR VIOLATES ANY
COVENANT IN SECTION 7; OR

 

(B)                                 BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP,
OR OBSERVE ANY OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED
IN THIS AGREEMENT OR ANY LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE
SPECIFIED IN THIS SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION,
COVENANT OR AGREEMENT THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN
TEN (10) DAYS AFTER THE OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE
DEFAULT CANNOT BY ITS NATURE BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT
AFTER DILIGENT ATTEMPTS BY BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD,
AND SUCH DEFAULT IS LIKELY TO BE CURED WITHIN A REASONABLE TIME, THEN BORROWER
SHALL HAVE AN ADDITIONAL PERIOD (WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30)
DAYS) TO ATTEMPT TO CURE SUCH DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD
THE FAILURE TO CURE THE DEFAULT SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT

 

14

--------------------------------------------------------------------------------


 

NO CREDIT EXTENSIONS SHALL BE MADE DURING SUCH CURE PERIOD).  CURE PERIODS
PROVIDED UNDER THIS SECTION SHALL NOT APPLY, AMONG OTHER THINGS, TO FINANCIAL
COVENANTS OR ANY OTHER COVENANTS SET FORTH IN CLAUSE (A) ABOVE;

 


8.3                               MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE
CHANGE OCCURS;


 


8.4                               ATTACHMENT; LEVY; RESTRAINT ON BUSINESS.


 

(A)                                  (I) THE SERVICE OF PROCESS SEEKING TO
ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF BORROWER OR OF ANY ENTITY
UNDER THE CONTROL OF BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT OR OTHERWISE
MAINTAINED WITH BANK OR ANY BANK AFFILIATE, OR (II) A NOTICE OF LIEN OR LEVY FOR
A JUDGMENT OR CLAIM IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) IS
FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY, AND THE SAME
UNDER SUBCLAUSES (I) AND (II) HEREOF ARE NOT, WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF, DISCHARGED OR STAYED (WHETHER THROUGH THE POSTING OF A BOND
OR OTHERWISE); PROVIDED, HOWEVER, NO CREDIT EXTENSIONS SHALL BE MADE DURING ANY
TEN (10) DAY CURE PERIOD; OR

 

(B)                                 (I) ANY MATERIAL PORTION OF BORROWER’S
ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR
RECEIVER, OR (II) ANY COURT ORDER ENJOINS, RESTRAINS, OR PREVENTS BORROWER FROM
CONDUCTING ANY MATERIAL PART OF ITS BUSINESS;

 


8.5                               INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS
DEBTS (INCLUDING TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT;
(B) BORROWER BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS
BEGUN AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN THIRTY (30) DAYS (BUT
NO CREDIT EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN
CLAUSE (A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6                               OTHER AGREEMENTS.  THERE IS, UNDER ANY
AGREEMENT TO WHICH BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR
PARTIES, (A) ANY DEFAULT RESULTING IN A RIGHT BY SUCH THIRD PARTY OR PARTIES,
WHETHER OR NOT EXERCISED, TO ACCELERATE THE MATURITY OF ANY INDEBTEDNESS IN AN
AMOUNT INDIVIDUALLY OR IN THE AGGREGATE IN EXCESS OF TWO HUNDRED THOUSAND
DOLLARS ($200,000.00); OR (B) ANY DEFAULT BY BORROWER OR GUARANTOR , THE RESULT
OF WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S OR ANY GUARANTOR’S
BUSINESS;


 


8.7                               JUDGMENTS.  ONE OR MORE FINAL JUDGMENTS,
ORDERS, OR DECREES FOR THE PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE
AGGREGATE, OF AT LEAST FIFTY THOUSAND DOLLARS ($50,000.00) (NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH LIABILITY HAS BEEN ACCEPTED BY
SUCH INSURANCE CARRIER) SHALL BE RENDERED AGAINST BORROWER AND THE SAME ARE NOT,
WITHIN TEN (10) DAYS AFTER THE ENTRY THEREOF, DISCHARGED OR EXECUTION THEREOF
STAYED OR BONDED PENDING APPEAL, OR SUCH JUDGMENTS ARE NOT DISCHARGED PRIOR TO
THE EXPIRATION OF ANY SUCH STAY (PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE
PRIOR TO THE DISCHARGE, STAY, OR BONDING OF SUCH JUDGMENT, ORDER, OR DECREE);


 


8.8                               MISREPRESENTATIONS.  BORROWER OR ANY PERSON
ACTING FOR BORROWER MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW
OR LATER IN THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO
BANK OR TO INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH
REPRESENTATION, WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE;


 


8.9                               SUBORDINATED DEBT.  ANY DOCUMENT, INSTRUMENT,
OR AGREEMENT EVIDENCING ANY SUBORDINATED DEBT SHALL FOR ANY REASON BE REVOKED OR
INVALIDATED OR OTHERWISE CEASE TO BE IN FULL FORCE AND EFFECT, ANY PERSON SHALL
BE IN BREACH THEREOF (AND ALL NOTICE AND GRACE PERIODS SHALL HAVE EXPIRED) OR
CONTEST IN ANY MANNER THE VALIDITY OR ENFORCEABILITY THEREOF OR DENY THAT IT HAS
ANY FURTHER LIABILITY OR OBLIGATION THEREUNDER, OR THE OBLIGATIONS SHALL FOR ANY
REASON BE SUBORDINATED OR SHALL NOT HAVE THE PRIORITY CONTEMPLATED BY THIS
AGREEMENT;


 


8.10                        GUARANTY.  (A) ANY GUARANTY OF ANY OBLIGATIONS
TERMINATES OR CEASES FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY
GUARANTOR DOES NOT PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE
OBLIGATIONS; (C) ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR
8.8. OCCURS WITH RESPECT TO ANY GUARANTOR, OR (D) THE DEATH, LIQUIDATION,
WINDING UP, OR TERMINATION OF EXISTENCE OF ANY GUARANTOR; OR (E) (I) A MATERIAL
IMPAIRMENT IN THE PERFECTION OR PRIORITY OF BANK’S LIEN IN THE COLLATERAL
PROVIDED BY GUARANTOR OR IN THE VALUE OF SUCH COLLATERAL OR (II) A MATERIAL
ADVERSE CHANGE IN THE GENERAL AFFAIRS, MANAGEMENT, RESULTS OF OPERATION,
CONDITION (FINANCIAL OR OTHERWISE) OR THE PROSPECT OF REPAYMENT OF THE
OBLIGATIONS OCCURS WITH RESPECT TO ANY GUARANTOR; OR

 

15

--------------------------------------------------------------------------------


 


8.11                        GOVERNMENTAL APPROVALS.  ANY GOVERNMENTAL APPROVAL
SHALL HAVE BEEN (A) REVOKED, RESCINDED, SUSPENDED, MODIFIED IN AN ADVERSE MANNER
OR NOT RENEWED IN THE ORDINARY COURSE FOR A FULL TERM OR (B) SUBJECT TO ANY
DECISION BY A GOVERNMENTAL AUTHORITY THAT DESIGNATES A HEARING WITH RESPECT TO
ANY APPLICATIONS FOR RENEWAL OF ANY OF SUCH GOVERNMENTAL APPROVAL OR THAT COULD
RESULT IN THE GOVERNMENTAL AUTHORITY TAKING ANY OF THE ACTIONS DESCRIBED IN
CLAUSE (A) ABOVE, AND SUCH DECISION OR SUCH REVOCATION, RESCISSION, SUSPENSION,
MODIFICATION OR NON-RENEWAL (I) HAS, OR COULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE CHANGE, OR (II) ADVERSELY AFFECTS THE LEGAL QUALIFICATIONS OF
BORROWER OR ANY OF ITS SUBSIDIARIES TO HOLD SUCH GOVERNMENTAL APPROVAL IN ANY
APPLICABLE JURISDICTION AND SUCH REVOCATION, RESCISSION, SUSPENSION,
MODIFICATION OR NON-RENEWAL COULD REASONABLY BE EXPECTED TO AFFECT THE STATUS OF
OR LEGAL QUALIFICATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES TO HOLD ANY
GOVERNMENTAL APPROVAL IN ANY OTHER JURISDICTION.


 

9                                         BANK’S RIGHTS AND REMEDIES

 


9.1                               RIGHTS AND REMEDIES.  WHILE AN EVENT OF
DEFAULT OCCURS AND CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL
OF THE FOLLOWING:


 

(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (BUT IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS, ALL
OBLIGATIONS ARE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)                                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR
BORROWER’S BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND BANK;

 

(C)                                  DEMAND THAT BORROWER (I) DEPOSIT CASH WITH
BANK IN AN AMOUNT EQUAL TO 105% OF THE DOLLAR EQUIVALENT OF THE AGGREGATE FACE
AMOUNT OF ALL LETTERS OF CREDIT REMAINING UNDRAWN PLUS ALL INTEREST, FEES, AND
COSTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS
GOOD FAITH BUSINESS JUDGMENT), TO SECURE ALL OF THE OBLIGATIONS RELATING TO SUCH
LETTERS OF CREDIT, AS COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE
DRAWINGS UNDER SUCH LETTERS OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND
PAY SUCH AMOUNTS, AND (II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO
BE PAID OR PAYABLE OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT; PROVIDED,
HOWEVER, IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS, THE OBLIGATION
OF BORROWER TO CASH COLLATERALIZE ALL LETTERS OF CREDIT REMAINING UNDRAWN SHALL
AUTOMATICALLY BECOME EFFECTIVE WITHOUT ANY ACTION BY BANK;

 

(D)                                 SETTLE OR ADJUST DISPUTES AND CLAIMS
DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK
CONSIDERS ADVISABLE, NOTIFY ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY
INTEREST IN SUCH FUNDS, AND VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(E)                                  MAKE ANY PAYMENTS AND DO ANY ACTS IT
CONSIDERS NECESSARY OR REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY
INTEREST IN THE COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK
REQUESTS AND MAKE IT AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES
WHERE THE COLLATERAL IS LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE
COLLATERAL, AND PAY, PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO
BE PRIOR OR SUPERIOR TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED.
BORROWER GRANTS BANK A LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT
CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS OR REMEDIES;

 

(F)                                    APPLY TO THE OBLIGATIONS ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER;

 

(G)                                 SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE
COLLATERAL.  SUBJECT TO THE RIGHTS OF THIRD PARTIES TO THE EXTENT THAT SUCH
THIRD PARTIES’ RIGHTS ARE SENIOR TO BANK’S RIGHTS, BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, AND ADVERTISING MATTER, OR ANY SIMILAR
PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING PRODUCTION OF,
ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN CONNECTION WITH BANK’S
EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S RIGHTS UNDER ALL LICENSES
AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(H)                                 DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY
ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL
AGREEMENT OR SIMILAR AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL;

 

(I)                                     DEMAND AND RECEIVE POSSESSION OF
BORROWER’S BOOKS; AND

 

16

--------------------------------------------------------------------------------


 

(J)                                     EXERCISE ALL RIGHTS AND REMEDIES
AVAILABLE TO BANK UNDER THE LOAN DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL
REMEDIES PROVIDED UNDER THE CODE (INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT
TO THE TERMS THEREOF).

 


9.2                               POWER OF ATTORNEY.  BORROWER HEREBY
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE
BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN
BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS
AGAINST ACCOUNT DEBTORS; (C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE
ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES
REASONABLE; (D) MAKE, SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE
POLICIES; (E) PAY, CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY
INTEREST, AND ADVERSE CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED
THEREON, OR OTHERWISE TAKE ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND
(F) TRANSFER THE COLLATERAL INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE
PERMITS.  BORROWER HEREBY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN
BORROWER’S NAME ON ANY DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION
OF BANK’S SECURITY INTEREST IN THE COLLATERAL REGARDLESS OF WHETHER AN EVENT OF
DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK
IS UNDER NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S
FOREGOING APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS
AND POWERS, COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE
BEEN FULLY REPAID AND PERFORMED AND BANK’S OBLIGATION TO PROVIDE CREDIT
EXTENSIONS TERMINATES.


 


9.3                               PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO
OBTAIN THE INSURANCE CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM
THEREON OR FAILS TO PAY ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE
OR MAKE SUCH PAYMENT, AND ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND
IMMEDIATELY DUE AND PAYABLE, BEARING INTEREST AT THE THEN HIGHEST RATE
APPLICABLE TO THE OBLIGATIONS, AND SECURED BY THE COLLATERAL.  BANK WILL MAKE
REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE OF BANK OBTAINING SUCH
INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A REASONABLE TIME THEREAFTER.  NO
PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE SIMILAR PAYMENTS IN THE FUTURE
OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.4                               APPLICATION OF PAYMENTS AND PROCEEDS.  UNLESS
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY APPLY ANY FUNDS IN
ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, OR PROCEEDS
REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE
COLLATERAL, FIRST, TO BANK EXPENSES, INCLUDING WITHOUT LIMITATION, THE
REASONABLE COSTS, EXPENSES, LIABILITIES, OBLIGATIONS AND ATTORNEYS’ FEES
INCURRED BY BANK IN THE EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT; SECOND, TO
THE INTEREST DUE UPON ANY OF THE OBLIGATIONS; AND THIRD, TO THE PRINCIPAL OF THE
OBLIGATIONS AND ANY APPLICABLE FEES AND OTHER CHARGES, IN SUCH ORDER AS BANK
SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER
OR OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK
FOR ANY DEFICIENCY.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK
MAY APPLY ANY FUNDS IN ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES,
PAYMENTS, PROCEEDS REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER
DISPOSITION OF THE COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS
BANK SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO
BORROWER OR TO OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN
LIABLE TO BANK FOR ANY DEFICIENCY.  IF BANK, IN ITS GOOD FAITH BUSINESS
JUDGMENT, DIRECTLY OR INDIRECTLY ENTERS INTO A DEFERRED PAYMENT OR OTHER CREDIT
TRANSACTION WITH ANY PURCHASER AT ANY SALE OF COLLATERAL, BANK SHALL HAVE THE
OPTION, EXERCISABLE AT ANY TIME, OF EITHER REDUCING THE OBLIGATIONS BY THE
PRINCIPAL AMOUNT OF THE PURCHASE PRICE OR DEFERRING THE REDUCTION OF THE
OBLIGATIONS UNTIL THE ACTUAL RECEIPT BY BANK OF CASH THEREFOR.


 


9.5                               BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS
BANK COMPLIES WITH REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE
COLLATERAL IN THE POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE
LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS
OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL;
OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER
PERSON.  BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE
COLLATERAL.


 


9.6                               NO WAIVER; REMEDIES CUMULATIVE.  BANK’S
FAILURE, AT ANY TIME OR TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT,
OR DIMINISH ANY RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND
COMPLIANCE HEREWITH OR THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS
SIGNED BY THE PARTY GRANTING THE WAIVER AND THEN IS ONLY EFFECTIVE FOR THE
SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS GIVEN.  BANK’S RIGHTS AND REMEDIES
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL
RIGHTS AND REMEDIES PROVIDED UNDER THE CODE, BY LAW, OR IN EQUITY.  BANK’S
EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN ELECTION AND SHALL NOT PRECLUDE BANK
FROM EXERCISING ANY OTHER REMEDY UNDER THIS AGREEMENT OR OTHER REMEDY AVAILABLE
AT LAW OR IN EQUITY, AND BANK’S WAIVER OF ANY EVENT OF

 

17

--------------------------------------------------------------------------------


 


DEFAULT IS NOT A CONTINUING WAIVER.  BANK’S DELAY IN EXERCISING ANY REMEDY IS
NOT A WAIVER, ELECTION, OR ACQUIESCENCE.


 


9.7                               DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE
OF DEFAULT (UNLESS REQUIRED HEREUNDER OR IN THE LOAN DOCUMENTS) OR DISHONOR,
NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT MATURITY,
RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH BORROWER IS
LIABLE.


 


9.8                               RELEASE OF ALLIANCE.  BANK HEREBY RELEASES
ALLIANCE FROM THE OBLIGATIONS.  BORROWER HEREBY CONSENTS TO BANK’S RELEASE OF
ALLIANCE FROM THE OBLIGATIONS AND HEREBY AGREES TO PAY AND PERFORM WHEN DUE ALL
PRESENT AND FUTURE OBLIGATIONS AND LIABILITIES OF ALLIANCE UNDER, BASED UPON, OR
ARISING OUT OF THIS AGREEMENT, THE LOAN DOCUMENTS AND ANY INSTRUMENTS AND
AGREEMENTS RELATING THERETO.


 

10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.4, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below.  Bank or Borrower may change its notice address by giving
the other party written notice thereof.  Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below.  Advance requests made pursuant to Section 3.4 must be in writing and may
be in the form of electronic mail, delivered to Bank by Borrower at the e-mail
address of Bank provided below and shall be deemed to have been validly served,
given, or delivered when sent (with such electronic mail promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10).  Bank or Borrower may change its address,
facsimile number, or electronic mail address by giving the other party written
notice thereof in accordance with the terms of this Section 10.

 

 

If to Borrower:

Network Engines, Inc.

 

 

25 Dan Road

 

 

Canton, MA 02021

 

 

Attn:  Vice President of Finance

 

 

Fax: (781) 770-2000

 

 

Email:  Jim.Herlihy@networkengines.com

 

 

 

 

If to Bank:

Silicon Valley Bank

 

 

One Newton Executive Park, Suite 200

 

 

2221 Washington Street

 

 

Newton, Massachusetts  02462

 

 

Attn:  Mr. Ryan Ravenscroft

 

 

Fax:  (617) 527- 0177

 

 

Email:  rravenscroft@svb.com

 

 

 

 

with a copy to:

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn:  Charles W. Stavros, Esquire

 

 

Fax: (617) 880-3456

 

 

Email: cstavros@riemerlaw.com

 

18

--------------------------------------------------------------------------------


 

11           CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL SPECIFICALLY HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST
BORROWER OR ITS PROPERTY.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS

 


12.1        TERMINATION PRIOR TO MATURITY DATE.  THIS AGREEMENT MAY BE
TERMINATED PRIOR TO THE REVOLVING LINE MATURITY DATE BY BORROWER, EFFECTIVE
THREE (3) BUSINESS DAYS AFTER WRITTEN NOTICE OF TERMINATION IS GIVEN TO BANK OR
IF BANK’S OBLIGATION TO FUND CREDIT EXTENSIONS TERMINATES PURSUANT TO THE TERMS
OF SECTION 2.1.1(B).  NOTWITHSTANDING ANY SUCH TERMINATION, BANK’S LIEN AND
SECURITY INTEREST IN THE COLLATERAL SHALL CONTINUE UNTIL BORROWER FULLY
SATISFIES ITS OBLIGATIONS.  IF SUCH TERMINATION IS AT BORROWER’S ELECTION OR AT
BANK’S ELECTION DUE TO THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT,
AND SUCH TERMINATION OCCURS PRIOR TO THE ONE (1) YEAR ANNIVERSARY OF THE
EFFECTIVE DATE, BORROWER SHALL PAY TO BANK, IN ADDITION TO THE PAYMENT OF ANY
OTHER EXPENSES OR FEES THEN-OWING, A TERMINATION FEE IN AN AMOUNT EQUAL TO
SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) PROVIDED THAT NO TERMINATION FEE
SHALL BE CHARGED IF THE CREDIT FACILITY HEREUNDER IS REPLACED WITH A NEW
FACILITY FROM ANOTHER DIVISION OF SILICON VALLEY BANK.  UPON PAYMENT IN FULL OF
THE OBLIGATIONS AND AT SUCH TIME AS BANK’S OBLIGATION TO MAKE CREDIT EXTENSIONS
HAS TERMINATED, BANK SHALL RELEASE ITS LIENS AND SECURITY INTERESTS IN THE
COLLATERAL AND ALL RIGHTS THEREIN SHALL REVERT TO BORROWER.


 


12.2        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
ASSIGN, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST
IN, BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


12.3        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”) HARMLESS
AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY,
“CLAIMS”) CLAIMED OR ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR EXPENSES
(INCLUDING BANK EXPENSES) IN ANY WAY SUFFERED, INCURRED, OR PAID BY SUCH
INDEMNIFIED PERSON AS A RESULT OF, FOLLOWING FROM, CONSEQUENTIAL TO, OR ARISING
FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES AND/OR BANK EXPENSES
DIRECTLY CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


12.4        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


12.5        CORRECTION OF LOAN DOCUMENTS.  BANK MAY CORRECT PATENT ERRORS AND
FILL IN ANY BLANKS IN THE LOAN DOCUMENTS CONSISTENT WITH THE AGREEMENT OF THE
PARTIES.


 


12.6        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.7        AMENDMENTS IN WRITING; WAIVER; INTEGRATION.  NO PURPORTED AMENDMENT
OR MODIFICATION OF ANY LOAN DOCUMENT, OR WAIVER, DISCHARGE OR TERMINATION OF ANY
OBLIGATION UNDER ANY LOAN DOCUMENT, SHALL BE ENFORCEABLE OR ADMISSIBLE UNLESS,
AND ONLY TO THE EXTENT, EXPRESSLY SET FORTH IN A WRITING SIGNED BY THE PARTY
AGAINST WHICH ENFORCEMENT OR ADMISSION IS SOUGHT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO ORAL PROMISE OR STATEMENT, NOR ANY ACTION,
INACTION, DELAY, FAILURE TO REQUIRE PERFORMANCE OR COURSE OF CONDUCT SHALL
OPERATE AS, OR EVIDENCE, AN AMENDMENT, SUPPLEMENT OR WAIVER OR HAVE ANY OTHER
EFFECT ON ANY LOAN DOCUMENT.  ANY WAIVER GRANTED SHALL BE LIMITED TO THE
SPECIFIC CIRCUMSTANCE EXPRESSLY DESCRIBED IN IT, AND SHALL NOT APPLY TO ANY
SUBSEQUENT OR OTHER CIRCUMSTANCE, WHETHER SIMILAR OR DISSIMILAR, OR GIVE RISE
TO, OR EVIDENCE, ANY OBLIGATION OR COMMITMENT TO GRANT ANY FURTHER WAIVER.  THE
LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER AND
SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THE LOAN DOCUMENTS MERGE INTO THE LOAN
DOCUMENTS.


 


12.8        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, IS AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.9        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE BEEN PAID IN FULL AND SATISFIED.  THE
OBLIGATION OF BORROWER IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE
STATUTE OF LIMITATIONS WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE
RUN.


 


12.10      CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY PROSPECTIVE TRANSFEREE’S OR
PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE
REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; (E) AS BANK CONSIDERS
APPROPRIATE IN EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS; AND (F) TO
THIRD-PARTY SERVICE PROVIDERS OF BANK SO LONG AS SUCH SERVICE PROVIDERS HAVE
EXECUTED A CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS NO LESS RESTRICTIVE
THAN THOSE CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE
INFORMATION THAT IS EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION
WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO
BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT KNOW THAT
THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.  BANK MAY USE
CONFIDENTIAL INFORMATION FOR THE DEVELOPMENT OF DATABASES, REPORTING PURPOSES,
AND MARKET ANALYSIS SO LONG AS SUCH CONFIDENTIAL INFORMATION IS AGGREGATED AND
ANONYMIZED PRIOR TO DISTRIBUTION UNLESS OTHERWISE EXPRESSLY PERMITTED BY
BORROWER.  THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.


 


12.11      ATTORNEYS’ FEES, COSTS AND EXPENSES.  IN ANY ACTION OR PROCEEDING
BETWEEN BORROWER AND BANK ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS, BANK
SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND
EXPENSES INCURRED, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT MAY BE ENTITLED.


 


12.12      RIGHT OF SET OFF.  BORROWER HEREBY GRANTS TO BANK, A LIEN, SECURITY
INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER
NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS,
COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

20

--------------------------------------------------------------------------------


 


12.13      ELECTRONIC EXECUTION OF DOCUMENTS.  THE WORDS “EXECUTION,” “SIGNED,”
“SIGNATURE” AND WORDS OF LIKE IMPORT IN ANY LOAN DOCUMENT SHALL BE DEEMED TO
INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH
OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY AND ENFORCEABILITY AS A
MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED RECORDKEEPING SYSTEMS,
AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN ANY APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, ANY STATE LAW BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.


 


12.14      CAPTIONS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


12.15      CONSTRUCTION OF AGREEMENT.  THE PARTIES MUTUALLY ACKNOWLEDGE THAT
THEY AND THEIR ATTORNEYS HAVE PARTICIPATED IN THE PREPARATION AND NEGOTIATION OF
THIS AGREEMENT.  IN CASES OF UNCERTAINTY THIS AGREEMENT SHALL BE CONSTRUED
WITHOUT REGARD TO WHICH OF THE PARTIES CAUSED THE UNCERTAINTY TO EXIST.


 


12.16      RELATIONSHIP.  THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT IS
DETERMINED SOLELY BY THE PROVISIONS OF THIS AGREEMENT.  THE PARTIES DO NOT
INTEND TO CREATE ANY AGENCY, PARTNERSHIP, JOINT VENTURE, TRUST, FIDUCIARY OR
OTHER RELATIONSHIP WITH DUTIES OR INCIDENTS DIFFERENT FROM THOSE OF PARTIES TO
AN ARM’S-LENGTH CONTRACT.


 


12.17      THIRD PARTIES.  NOTHING IN THIS AGREEMENT, WHETHER EXPRESS OR
IMPLIED, IS INTENDED TO: (A) CONFER ANY BENEFITS, RIGHTS OR REMEDIES UNDER OR BY
REASON OF THIS AGREEMENT ON ANY PERSONS OTHER THAN THE EXPRESS PARTIES TO IT AND
THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS; (B) RELIEVE OR DISCHARGE THE
OBLIGATION OR LIABILITY OF ANY PERSON NOT AN EXPRESS PARTY TO THIS AGREEMENT; OR
(C) GIVE ANY PERSON NOT AN EXPRESS PARTY TO THIS AGREEMENT ANY RIGHT OF
SUBROGATION OR ACTION AGAINST ANY PARTY TO THIS AGREEMENT.


 

13           DEFINITIONS

 


13.1        DEFINITIONS.  AS USED IN THE LOAN DOCUMENTS, THE WORD “SHALL” IS
MANDATORY, THE WORD “MAY” IS PERMISSIVE, THE WORD “OR” IS NOT EXCLUSIVE, THE
WORDS “INCLUDES” AND “INCLUDING” ARE NOT LIMITING, THE SINGULAR INCLUDES THE
PLURAL, AND NUMBERS DENOTING AMOUNTS THAT ARE SET OFF IN BRACKETS ARE NEGATIVE. 
AS USED IN THIS AGREEMENT, THE FOLLOWING CAPITALIZED TERMS HAVE THE FOLLOWING
MEANINGS:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) (i) Current
Liabilities minus (ii) Deferred Revenue.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Alliance” is defined in the preamble.

 

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the
FX Reduction Amount, minus (d) any amounts used for Cash Management Services,
and minus (e) the outstanding principal balance of any Advances.

 

“Bank” is defined in the preamble hereof.

 

21

--------------------------------------------------------------------------------


 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is eighty percent (80%) of Eligible Accounts, as determined by
Bank from Borrower’s most recent Borrowing Base Certificate, provided, however,
that Bank may decrease the foregoing percentage in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect the Collateral.

 

“Borrowing Base Certificate” is that certain certificate included within each
Transaction Report.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other appropriate body and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Claims” is defined in Section 12.3.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

22

--------------------------------------------------------------------------------


 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services or any other extension of credit by Bank
for Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank
and all of Borrower’s Included Indebtedness, plus, without duplication, the
aggregate amount of Borrower’s Total Liabilities that mature within one
(1) year.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
                          , maintained with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

23

--------------------------------------------------------------------------------


 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) to the extent
deducted in the calculation of Net Income, non-stock compensation and other
one-time non-cash expenses approved by Bank in writing on a case-by-case basis.

 

“Effective Date” is February 5, 2010.

 

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time and from time to time after
the Effective Date upon notice to Borrower, to adjust any of the criteria set
forth below and to establish new criteria in its good faith business judgment. 
Without limiting the fact that the determination of which Accounts are eligible
for borrowing is a matter of Bank’s good faith judgment, the following (“Minimum
Eligibility Requirements”) are the minimum requirements for an Account to be an
Eligible Account.  Unless Bank agrees otherwise in writing, Eligible Accounts
shall not include:

 

(A)           ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR HAS NOT BEEN INVOICED OR
WHERE GOODS OR SERVICES HAVE NOT YET BEEN RENDERED TO THE ACCOUNT DEBTOR
(SOMETIMES CALLED MEMO BILLINGS OR PRE-BILLINGS);

 

(B)           ACCOUNTS THAT THE ACCOUNT DEBTOR HAS NOT PAID WITHIN NINETY (90)
DAYS OF INVOICE DATE, REGARDLESS OF INVOICE PAYMENT PERIOD TERMS;

 

(C)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR, FIFTY PERCENT (50%) OR MORE
OF WHOSE ACCOUNTS HAVE NOT BEEN PAID WITHIN NINETY (90) DAYS OF INVOICE DATE;

 

(D)           ACCOUNTS BILLED AND/OR PAYABLE OUTSIDE THE UNITED STATES;

 

(E)           ACCOUNTS WITH CREDIT BALANCES OVER NINETY (90) DAYS FROM INVOICE
DATE;

 

(F)            ACCOUNTS OWING FROM AN ACCOUNT DEBTOR, INCLUDING AFFILIATES,
WHOSE TOTAL OBLIGATIONS TO BORROWER EXCEED TWENTY-FIVE PERCENT (25%) OF ALL
ACCOUNTS, (PROVIDED THAT SUCH PERCENTAGE SHALL BE FORTY PERCENT (40%) FOR
ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR IS EMC CORPORATION) FOR THE AMOUNTS THAT
EXCEED THAT PERCENTAGE, UNLESS BANK APPROVES IN WRITING;

 

(G)           ACCOUNTS SUBJECT TO CONTRACTUAL ARRANGEMENTS BETWEEN BORROWER AND
AN ACCOUNT DEBTOR WHERE PAYMENTS SHALL BE SCHEDULED OR DUE ACCORDING TO
COMPLETION OR FULFILLMENT REQUIREMENTS WHERE THE ACCOUNT DEBTOR HAS A RIGHT OF
OFFSET FOR DAMAGES SUFFERED AS A RESULT OF BORROWER’S FAILURE TO PERFORM IN
ACCORDANCE WITH THE CONTRACT (SOMETIMES CALLED CONTRACTS ACCOUNTS RECEIVABLE,
PROGRESS BILLINGS, MILESTONE BILLINGS, OR FULFILLMENT CONTRACTS);

 

(H)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR THE AMOUNT OF WHICH MAY BE
SUBJECT TO WITHHOLDING BASED ON THE ACCOUNT DEBTOR’S SATISFACTION OF BORROWER’S
COMPLETE PERFORMANCE (BUT ONLY TO THE EXTENT OF THE AMOUNT WITHHELD; SOMETIMES
CALLED RETAINAGE BILLINGS);

 

(I)            ACCOUNTS OWING FROM AN ACCOUNT DEBTOR WHICH DOES NOT HAVE ITS
PRINCIPAL PLACE OF BUSINESS IN THE UNITED STATES EXCEPT FOR ELIGIBLE FOREIGN
ACCOUNTS;

 

(J)            ACCOUNTS OWING FROM THE UNITED STATES OR ANY DEPARTMENT, AGENCY,
OR INSTRUMENTALITY THEREOF EXCEPT FOR ACCOUNTS OF THE UNITED STATES IF BORROWER
HAS ASSIGNED ITS PAYMENT RIGHTS TO BANK AND THE ASSIGNMENT HAS BEEN ACKNOWLEDGED
UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED;

 

(K)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR TO THE EXTENT THAT BORROWER
IS INDEBTED OR OBLIGATED IN ANY MANNER TO THE ACCOUNT DEBTOR (AS CREDITOR,
LESSOR, SUPPLIER OR OTHERWISE - SOMETIMES CALLED “CONTRA” ACCOUNTS, ACCOUNTS
PAYABLE, CUSTOMER DEPOSITS OR CREDIT ACCOUNTS), WITH THE EXCEPTION OF CUSTOMARY
CREDITS, ADJUSTMENTS AND/OR DISCOUNTS GIVEN TO AN ACCOUNT DEBTOR BY BORROWER IN
THE ORDINARY COURSE OF ITS BUSINESS;

 

24

--------------------------------------------------------------------------------


 

(L)            ACCOUNTS FOR DEMONSTRATION OR PROMOTIONAL EQUIPMENT, OR IN WHICH
GOODS ARE CONSIGNED, OR SOLD ON A “SALE GUARANTEED”, “SALE OR RETURN”, “SALE ON
APPROVAL”, “BILL AND HOLD”, OR OTHER TERMS IF ACCOUNT DEBTOR’S PAYMENT MAY BE
CONDITIONAL;

 

(M)          ACCOUNTS THAT REPRESENT NON-TRADE RECEIVABLES OR THAT ARE DERIVED
BY MEANS OTHER THAN IN THE ORDINARY COURSE OF BORROWER’S BUSINESS;

 

(N)           ACCOUNTS FOR WHICH THE ACCOUNT DEBTOR IS BORROWER’S AFFILIATE,
OFFICER, EMPLOYEE, OR AGENT;

 

(O)           ACCOUNTS IN WHICH THE ACCOUNT DEBTOR DISPUTES LIABILITY OR MAKES
ANY CLAIM (BUT ONLY UP TO THE DISPUTED OR CLAIMED AMOUNT), OR IF THE ACCOUNT
DEBTOR IS SUBJECT TO AN INSOLVENCY PROCEEDING, OR BECOMES INSOLVENT, OR GOES OUT
OF BUSINESS;

 

(P)           ACCOUNTS OWING FROM AN ACCOUNT DEBTOR WITH RESPECT TO WHICH
BORROWER HAS RECEIVED DEFERRED REVENUE (BUT ONLY TO THE EXTENT OF SUCH DEFERRED
REVENUE), EXCEPT FOR SUCH ACCOUNTS APPROVED IN WRITING BY BANK, PROVIDED NO
EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING;

 

(Q)           ACCOUNTS SUBJECT TO CHARGEBACKS OR OTHER PAYMENT DEDUCTIONS TAKEN
BY AN ACCOUNT DEBTOR;

 

(R)            ACCOUNTS FOR WHICH BANK IN ITS GOOD FAITH BUSINESS JUDGMENT
DETERMINES COLLECTION TO BE DOUBTFUL; AND

 

(S)           OTHER ACCOUNTS BANK DEEMS INELIGIBLE IN THE EXERCISE OF ITS GOOD
FAITH BUSINESS JUDGMENT.

 

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts that are (a) supported by letter(s) of credit acceptable to
Bank; or (b) that Bank approves in writing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Excluded Licenses” is defined in Section 5.2.

 

“Event of Default” is defined in Section 8.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reduction Amount” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in

 

25

--------------------------------------------------------------------------------


 

contract, tort or otherwise), insurance policies (including without limitation
key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Included Indebtedness” is (a) indebtedness for borrowed money, (b) obligations
evidenced by notes, bonds, debentures or similar instruments, and (c) capital
lease obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(A)           ITS COPYRIGHTS, TRADEMARKS AND PATENTS;

 

(B)           ANY AND ALL TRADE SECRETS AND TRADE SECRET RIGHTS, INCLUDING,
WITHOUT LIMITATION, ANY RIGHTS TO UNPATENTED INVENTIONS, KNOW-HOW, OPERATING
MANUALS;

 

(C)           ANY AND ALL SOURCE CODE;

 

(D)           ANY AND ALL DESIGN RIGHTS WHICH MAY BE AVAILABLE TO A BORROWER;

 

(E)           ANY AND ALL CLAIMS FOR DAMAGES BY WAY OF PAST, PRESENT AND FUTURE
INFRINGEMENT OF ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE OBLIGATION, TO
SUE FOR AND COLLECT SUCH DAMAGES FOR SAID USE OR INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS IDENTIFIED ABOVE; AND

 

(F)            ALL AMENDMENTS, RENEWALS AND EXTENSIONS OF ANY OF THE COPYRIGHTS,
TRADEMARKS OR PATENTS.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries, if
any, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

 

26

--------------------------------------------------------------------------------


 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is any of Borrower’s Chief Executive Officer, Chief Operating
Officer, or Chief Financial Officer, who are as of the Effective Date, Gregory
A. Shortell and Douglas G. Bryant, respectively.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.

 

“Minimum Eligibility Requirements” is defined in the defined term “Eligible
Accounts”.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any, for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrower and its Subsidiaries
for such period taken as a single accounting period.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

 

“Operating Cash Flow” is, for the immediately preceding twelve (12) month period
as of any date of determination, (a) Borrower’s consolidated EBITDA, minus
(b) Capital Expenditures, minus (c) Borrower’s cash taxes.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

27

--------------------------------------------------------------------------------


 

“Overadvance” is defined in Section 2.2.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of all the Obligations in
full) for credit to Borrower’s outstanding Credit Extensions or, if the balance
of the Credit Extensions has been reduced to zero, for credit to its Deposit
Accounts.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Bank Accounts” is defined in Section 6.8 (a).

 

“Permitted Distributions” means:

 

(a)           purchases of capital stock from former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements in an
aggregate amount not to exceed Two Hundred Thousand Dollars ($200,000.00) in any
fiscal year provided that at the time of such purchase no Default or Event of
Default has occurred and is continuing;

 

(b)           distributions or dividends consisting solely of Borrower’s capital
stock;

 

(c)           purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations; and

 

(d)           the settlement or performance of such Person’s obligations under
any equity derivative transaction, option contract or similar transaction or
combination of transactions.

 

“Permitted Indebtedness” is:

 

(A)           BORROWER’S INDEBTEDNESS TO BANK UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS;

 

(B)           INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SHOWN ON THE
PERFECTION CERTIFICATE;

 

(C)           SUBORDINATED DEBT, IF ANY;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness secured by Permitted Liens;

 

(f)            Indebtedness under any FX Forward Contract or Letter of Credit;

 

(g)           Indebtedness to Bank incurred in connection with Cash Management
Services;

 

(h)           Indebtedness, if any, arising under any “swap agreement,” as such
term is defined in Section 101 of the Bankruptcy Code;

 

(i)            Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(j)            Indebtedness solely among Borrower and any Subsidiary that is a
Guarantor which has granted Bank a first priority security interest in its
assets;

 

(k)           Other Indebtedness in an amount not exceeding One Hundred Thousand
Dollars ($100,000.00) in the aggregate outstanding at any time; and

 

(l)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (k) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

28

--------------------------------------------------------------------------------


 

“Permitted Investments” are:

 

(A)           INVESTMENTS SHOWN ON THE PERFECTION CERTIFICATE AND EXISTING ON
THE EFFECTIVE DATE;

 

(B)           CASH EQUIVALENTS;

 

(C)           INVESTMENTS CONSISTING OF THE ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY
COURSE OF BORROWER’S BUSINESS;

 

(D)           INVESTMENTS CONSISTING OF (I) TRAVEL ADVANCES AND EMPLOYEE
RELOCATION LOANS AND OTHER EMPLOYEE LOANS AND ADVANCES IN THE ORDINARY COURSE OF
BUSINESS, AND (II) LOANS TO EMPLOYEES, OFFICERS OR DIRECTORS RELATING TO THE
PURCHASE OF EQUITY SECURITIES OF BORROWER OR ITS SUBSIDIARIES PURSUANT TO
EMPLOYEE STOCK PURCHASE PLANS OR AGREEMENTS APPROVED BY BORROWER’S BOARD OF
DIRECTORS;

 

(E)           INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION
WITH THE BANKRUPTCY OR REORGANIZATION OF CUSTOMERS OR SUPPLIERS AND IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS OR
SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(F)            INVESTMENTS CONSISTING OF NOTES RECEIVABLE OF, OR PREPAID
ROYALTIES AND OTHER CREDIT EXTENSIONS, TO CUSTOMERS AND SUPPLIERS WHO ARE NOT
AFFILIATES, IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT THIS PARAGRAPH
(F) SHALL NOT APPLY TO INVESTMENTS OF BORROWER IN ANY SUBSIDIARY;

 

(g)           Investments to the extent they constitute Permitted Indebtedness;

 

(i)            any Permitted Distribution; and

 

(J)            OTHER INVESTMENTS IN AN AMOUNT NOT EXCEEDING ONE HUNDRED THOUSAND
DOLLARS ($100,000.00) IN THE AGGREGATE OUTSTANDING AT ANY TIME.

 

“Permitted Liens” are:

 

(A)           LIENS EXISTING ON THE EFFECTIVE DATE AND SHOWN ON THE PERFECTION
CERTIFICATE OR ARISING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(B)           LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENT CHARGES OR
LEVIES, EITHER (I) NOT DUE AND PAYABLE OR (II) BEING CONTESTED IN GOOD FAITH AND
FOR WHICH BORROWER MAINTAINS ADEQUATE RESERVES ON ITS BOOKS, THAT NO NOTICE OF
ANY SUCH LIEN HAS BEEN FILED OR RECORDED UNDER THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE TREASURY REGULATIONS ADOPTED THEREUNDER;

 

(C)           PURCHASE MONEY LIENS (I) ON EQUIPMENT ACQUIRED OR HELD BY BORROWER
INCURRED FOR FINANCING THE ACQUISITION OF THE EQUIPMENT SECURING NO MORE THAN
FIFTY THOUSAND DOLLARS ($50,000.00) IN THE AGGREGATE AMOUNT OUTSTANDING, OR
(II) EXISTING ON EQUIPMENT WHEN ACQUIRED, IF THE LIEN IS CONFINED TO THE
PROPERTY AND IMPROVEMENTS AND THE PROCEEDS OF THE EQUIPMENT;

 

(D)           STATUTORY LIENS SECURING CLAIMS OR DEMANDS OF MATERIALMEN,
MECHANICS, CARRIERS, WAREHOUSEMEN, LANDLORDS AND OTHER PERSONS IMPOSED WITHOUT
ACTION OF SUCH PARTIES, PROVIDED, THEY HAVE NO PRIORITY OVER ANY OF BANK’S
LIENS, SUCH LIENS ATTACH ONLY TO INVENTORY AND THE AGGREGATE AMOUNT OF THE
INDEBTEDNESS SECURED BY SUCH LIENS DOES NOT AT ANY TIME EXCEED FIFTY THOUSAND
DOLLARS ($50,000.00) AND IS NOT DELINQUENT OR IS BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS;

 

(E)           LIENS TO SECURE PAYMENT OF WORKERS’ COMPENSATION, EMPLOYMENT
INSURANCE, OLD-AGE PENSIONS, SOCIAL SECURITY AND OTHER LIKE OBLIGATIONS INCURRED
IN THE ORDINARY COURSE OF BUSINESS, PROVIDED, THEY HAVE NO PRIORITY OVER ANY OF
BANK’S LIENS AND THE AGGREGATE AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH LIENS
DOES NOT AT ANY TIME EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000.00);

 

(F)            LIENS INCURRED IN THE EXTENSION, RENEWAL OR REFINANCING OF THE
INDEBTEDNESS SECURED BY LIENS DESCRIBED IN (A) THROUGH (E), BUT ANY EXTENSION,
RENEWAL OR REPLACEMENT LIEN MUST BE LIMITED TO THE PROPERTY ENCUMBERED BY THE
EXISTING LIEN AND THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS MAY NOT INCREASE;

 

29

--------------------------------------------------------------------------------


 

(G)           LEASES OR SUBLEASES OF REAL PROPERTY GRANTED IN THE ORDINARY
COURSE OF BUSINESS, AND LEASES, SUBLEASES, NON-EXCLUSIVE LICENSES OR SUBLICENSES
OF PROPERTY (OTHER THAN REAL PROPERTY OR INTELLECTUAL PROPERTY) GRANTED IN THE
ORDINARY COURSE OF BORROWER’S BUSINESS, IF THE LEASES, SUBLEASES, LICENSES AND
SUBLICENSES DO NOT PROHIBIT GRANTING BANK A SECURITY INTEREST;

 

(H)           NON-EXCLUSIVE LICENSES OF INTELLECTUAL PROPERTY GRANTED TO THIRD
PARTIES IN THE ORDINARY COURSE OF BUSINESS;

 

(I)            LIENS ARISING FROM JUDGMENTS, DECREES OR ATTACHMENTS IN
CIRCUMSTANCES NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.4 OR 8.7;

 

(J)            LIENS SECURING SUBORDINATED DEBT PROVIDED THAT BANK HAS CONSENTED
TO SUCH LIEN IN WRITING;

 

(K)           LIENS SECURING LETTERS OF CREDIT; AND

 

(L)            SECURITY DEPOSITS FOR THE BENEFIT OF LANDLORDS IN THE ORDINARY
COURSE OF BUSINESS, IN AN AMOUNT NOT TO EXCEED ONE HUNDRED THOUSAND DOLLARS
($100,000.00).

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is the greater of: (a) Bank’s most recently announced “prime rate,”
even if it is not Bank’s lowest rate, and (b) four percent (4.0%).

 

“Quick Assets” is, on any date, Borrower’s consolidated unrestricted cash
maintained with Bank plus net billed accounts receivable, determined according
to GAAP.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
Letters of Credit and other financial accommodations which would otherwise be
available to Borrower under the lending formulas:  (a) to reflect events,
conditions, contingencies or risks which, as determined by Bank in good faith,
do or may affect (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

 

“Revolving Line” is an Advance or Advances in an amount equal to Ten Million
Dollars ($10,000,000).

 

30

--------------------------------------------------------------------------------


 

“Revolving Line Maturity Date” is February 4, 2012.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Streamline Period” is, on and after the Effective Date, the period
(i) beginning on the first (1st) day of each calendar month immediately
following a calendar month in which Borrower has maintained, for thirty (30)
consecutive days during such calendar month, a sum of: (i) unrestricted and
unencumbered cash at Bank, plus (ii) the Availability Amount of greater than Ten
Million Dollars ($10,000,000.00), as determined by Bank, in its sole discretion
(the “Streamline Availability”); and (ii) ending on the earlier to occur of
(A) the occurrence of a Default or an Event of Default; and (B) the first day
thereafter in which Borrower fails to maintain the Streamline Availability, as
determined by Bank, in its sole discretion.  Borrower shall give Bank prior
written notice of Borrower’s intention to enter into any such Streamline Period.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transaction Report” is the Bank’s standard reporting package for, without
limitation, reporting sales, collections, credit memos and other collateral
adjustments, provided by Bank to Borrower.

 

“Transfer” is defined in Section 7.1.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(e).

 

[Signature page follows.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

NETWORK ENGINES, INC.

 

By

/s/ Douglas G. Bryant

 

Name:

Douglas G. Bryant

 

Title:

CFO

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property.  If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such Accounts and such other property of Borrower that are
proceeds of the Intellectual Property.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

NETWORK ENGINES, INC.

 

 

 

The undersigned authorized officer of NETWORK ENGINES, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                                with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes. 
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly consolidated plus consolidating financial statements with Compliance
Certificate

 

Monthly within 30 days

 

Yes o  No o

Annual consolidated plus consolidating financial statement (CPA Audited)

 

FYE within120 days

 

Yes o  No o

10-Q, 10-K and 8-K and other public filings

 

Within 5 days after filing with SEC

 

Yes o  No o

A/R & A/P Agings, Deferred Revenue reports and Inventory Sell-Through Reports

 

Monthly within 15 days

 

Yes o  No o

Transaction Reports

 

As set forth in Section 6.2 of the Agreement

 

Yes o  No o

Budgets and Projections

 

45 days after FYE

 

Yes o  No o

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

                                                                 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Adjusted Quick Ratio (to be tested on the last day of each calendar month)

 

1.20:1.0

 

      :1.0

 

Yes o  No o

Operating Cash Flow (as of the last day of each calendar quarter)

 

$           *

 

$           

 

Yes o  No o

 

--------------------------------------------------------------------------------

*As set forth in Section 6.9(b) of the Agreement.

 

1

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

Network Engines, Inc.

 

BANK USE ONLY

 

 

 

 

 

 

Received by:

 

By:

 

 

AUTHORIZED SIGNER 

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER 

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:

Yes o  No o

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

 

 

 

In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall control.

 

I.              Adjusted Quick Ratio (Section 6.9(a))

 

Required:

1.20:1.00

Actual:

       :1.00

 

A.

Aggregate value of the unrestricted cash of Borrower and its Subsidiaries at
Bank

 

$

 

 

 

 

B.

Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries

 

$

 

 

 

 

C.

Quick Assets (the sum of lines A through B)

 

$

 

 

 

 

D.

Aggregate value of Obligations to Bank plus (a) indebtedness for borrowed money,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
and (c) capital lease obligations

 

$

 

 

 

 

E.

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness) that matures within one (1) year and current portion of
Subordinated Debt permitted by Bank to be paid by Borrower

 

$

 

 

 

 

F.

Current Liabilities (the sum of lines D and E)

 

$

 

 

 

 

G

Deferred Revenue

 

$

 

 

 

 

H

Line F minus line G

 

$

 

 

 

 

I.

Adjusted Quick Ratio (line C divided by line H)

 

 

 

Is line I equal to or greater than 1.20:1:00?

 

o  No, not in compliance

 

o  Yes, in compliance

 

II.            Operating Cash Flow (Section 6.9(b))

 

Required:               Operating Cash Flow of at least (i) ($2,000,000.00) as
of December 31, 2009, (ii) ($5,000,000.00) as of each of March 31, 2010 and
June 30, 2010, (iii) ($4,000,000.00) as of September 30, 2010,
(iv) ($3,000,000.00) as of December 31, 2010, and (v) as of the last day of each
calendar quarter thereafter, the amount that is $1,000,000.00 greater than the
required Operating Cash Flow as of the last day of the immediately preceding
calendar quarter

 

Actual:

$

 

A.

Net Income (as defined in the Agreement) for prior 12 month period

 

$

 

3

--------------------------------------------------------------------------------


 

B.

Interest Expense (as defined in the Agreement) for prior 12 month period

 

$

 

 

 

 

C.

Depreciation expense and amortization expense for prior 12 month period

 

$

 

 

 

 

D.

Income tax expense for prior 12 month period

 

$

 

 

 

 

E.

non-stock compensation and other one-time non-cash expenses approved by Bank in
writing on a case-by-case basis for prior 12 month period

 

$

 

 

 

 

F.

EBITDA (the sum of lines A through E)

 

$

 

 

 

 

G.

Capital Expenditures (as defined in the Agreement) for prior 12 month period

 

$

 

 

 

 

H.

Borrower’s cash taxes for prior 12 month period

 

$

 

 

 

 

I.

Operating Cash Flow (line F minus line G minus line H)

 

$

 

Is Line I greater than or equal to the applicable amount above?

 

o   No, not in compliance

 

o   Yes, in compliance

 

4

--------------------------------------------------------------------------------